                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 1 of 70 Page ID #:1


                     1    Alan P. Block (SBN 143783)
                          ablock@mckoolsmith.com
                     2    MCKOOL SMITH HENNIGAN, P.C.
                          300 South Grand Avenue, Suite 2900
                     3    Los Angeles, California 90071
                          Telephone: (213) 694-1200
                     4    Facsimile: (213) 694-1234
                     5
                          David Sochia (TX SBN 00797470)
                     6     (Pro Hac Vice to be Submitted)
                          dsochia@mckoolsmith.com
                     7    Ashley N. Moore (TX SBN 24074748)
                           (Pro Hac Vice to be Submitted)
                     8    amoore@mckoolsmith.com
                          Alexandra F. Easley (TX SBN 24099022)
                     9     (Pro Hac Vice to be Submitted)
                          aeasley@mckoolsmith.com
                     10   MCKOOL SMITH, P.C.
                     11   300 Crescent Court, Suite 1500
                          Dallas, Texas 75201
                     12   Telephone: (214) 978-4000
                          Facsimile: (214) 978-4044
                     13
                          James E. Quigley (TX SBN 24075810)
                     14    (Pro Hac Vice to be Submitted)
              P.C.




                          jquigley@mckoolsmith.com
MCKOOL SMITH, P C




                     15   MCKOOL     SMITH, P.C.
                          300 W. 6th Street, Suite 1700
                     16   Austin, Texas 78701
                          Telephone: (512) 692-8700
                     17   Facsimile: (512) 692-8744
                     18   Attorneys for Plaintiff
                          PALO ALTO RESEARCH CENTER INC.
                     19
                     20                       UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA
                     21
                                                                     )   Case No. 2:20-cv-10753
                     22                                              )
                          Palo Alto Research Center Inc.,            )
                     23                                              )
                          Plaintiff,
                     24                                              )
                          v.                                         )
                     25                                              )   COMPLAINT FOR PATENT
                                                                     )   INFRINGEMENT
                     26   Facebook, Inc.,
                                                                     )   DEMAND FOR JURY TRIAL
                     27   Defendant.                                 )
                                                                     )
                     28                                              )


                                                  COMPLAINT FOR PATENT INFRINGEMENT
                           Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 2 of 70 Page ID #:2



                     1           Plaintiff Palo Alto Research Center Inc. (“PARC” or “Plaintiff”) brings this
                     2    Complaint against Facebook, Inc. (“Facebook” or “Defendant”) for infringement of
                     3    U.S. Patent Nos. 8,489,599 (the “’599 Patent”); 9,208,439 (the “’439 Patent”);
                     4    9,137,190 (the “’190 Patent”); 8,732,584 (the “’584 Patent”); 7,043,475 (the “’475
                     5    Patent”); and 8,606,781 (the “’781 Patent”); and 7,167,871 (the “’871 Patent”)
                     6    (collectively, the “PARC Patents”). Plaintiff, on personal knowledge as to its own
                     7    acts, and on information and belief as to all others based on its investigation, alleges
                     8    as follows:
                     9                               SUMMARY OF THE ACTION
                     10         1.      This is a patent infringement suit relating to Facebook’s unauthorized and
                     11   unlicensed use of the PARC Patents on its websites and in its apps. The technologies
                     12   claimed in the PARC Patents support many of Facebook’s core functionalities, such as
                     13   its personalized and targeted advertisement services; and its News Feed, notifications,
              P.C.
                C




                     14   and groups features.
MCKOOL SMITH, P




                     15         2.      PARC has been at the forefront of technological innovation for over 50
                     16   years. In addition to inventing the first personal computer, PARC is responsible for
                     17   many cutting-edge technologies we now consider indispensable to our daily lives, like
                     18   the laser printer; Ethernet; the windows, pop-up menus, and icons that form today’s
                     19   computer “desktop”; a word processing program that led to Microsoft Word; and
                     20   computer animation systems that later earned both an Emmy and an Academy Award.
                     21   PARC’s revered scientists and engineers are integral to its history of innovation and
                     22   work tirelessly, all over the world, to continue creating transformational products for
                     23   the future. In recognition of that hard work, the United States Patent and Trademark
                     24   Office (“USPTO”) has issued thousands of patents to PARC.
                     25         3.      Facebook, by contrast, is a relatively young social media company.
                     26   Although Facebook started out as a small Harvard student directory, it has become a
                     27   clearinghouse of information for billions of users all over the world. This exponential
                     28                                             1

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                              Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 3 of 70 Page ID #:3



                     1    growth created a host of unanticipated issues for Facebook, including how to serve
                     2    targeted, relevant advertisements to users when there are millions of ads and
                     3    advertisers from which to choose, and relevancy and integrity of users’ News Feed.
                     4            4.    Because PARC was at the nucleus of the idea that later birthed the
                     5    Internet, it anticipated many of these issues before they ever became a problem for
                     6    Facebook. And PARC’s ground-breaking artificial intelligence—which has been a
                     7    focus of PARC engineers since well before Facebook existed—forms the backbone of
                     8    many of these solutions, including those described in the PARC Patents. PARC brings
                     9    this action to put a stop to Facebook’s unauthorized and unlicensed use of the PARC
                     10   Patents.
                     11                                      THE PARTIES
                     12   I.       PARC
                     13           5.    PARC is a wholly-owned subsidiary of Xerox Corporation (“Xerox”),
              P.C.
                C




                     14   with a principal place of business at 3333 Coyote Hill Road, Palo Alto, California
MCKOOL SMITH, P




                     15   94304.
                     16           6.    PARC and its corporate parent, Xerox, have made some of the most
                     17   important technological breakthroughs of the past 100 years, including the first
                     18   personal computer; the advent of laser printing, Ethernet, and graphical user interfaces
                     19   (“GUIs”); the “desktop” metaphor ubiquitous with today’s computers; object-oriented
                     20   programming; electronic paper; and many other technologies. Not only do PARC and
                     21   Xerox have a deeply-rooted past in pioneering printer and computer advancements,
                     22   but they have also extended that legacy to newer technologies like artificial
                     23   intelligence (“AI”).1 AI underlies the machine learning, computer modeling, and data
                     24
                     25   1
                           See Greg Nichols, PARC is turning 50: From Ethernet and laser printing to this wild
                     26   new tech, NDNET, (March 10, 2020), https://www.zdnet.com/article/parc-is-turning-
                          50-from-ethernet-and-laser-printing-to-this-wild-new-tech/.
                     27
                     28                                            2

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                              Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 4 of 70 Page ID #:4



                     1    science tools that will help businesses solve the challenges of the 21st century related
                     2    to big data, personalization, and prediction algorithms.
                     3            7.    PARC’s innovations aren’t limited to its computing origins. PARC
                     4    develops and builds technologies far beyond its core competencies, and helps others
                     5    bring their ideas to fruition. For example, PARC has worked with the U.S.
                     6    Department of Defense, Department of Energy, NASA, and DARPA to meet their
                     7    ambitious goals for the next generation of technology. PARC also partners with
                     8    entrepreneurs and start-ups to realize their dreams. These collaborations have resulted
                     9    in greener air conditioning technologies,2 floating oceanic sensors, fiber optic sensors,
                     10   solar energy, natural language search, novel medical devices, and improvements to
                     11   natural gas processing. Today, PARC continues this tradition to shape the future and
                     12   improve the world.
                     13   II.      DEFENDANT
              P.C.
                C




                     14           8.    On information and belief, Facebook is a Delaware Corporation with its
MCKOOL SMITH, P




                     15   principal place of business at 1601 Willow Road, Menlo Park, California 94025.
                     16   Facebook is a social media company, which owns and operates Facebook, Instagram,
                     17   WhatsApp, and other social media services.
                     18           9.    On information and belief, Facebook (including its subsidiaries) directly
                     19   and/or indirectly develops, designs, manufactures, uses, distributes, markets, offers to
                     20   sell and/or sells infringing products and services in the United States, including in this
                     21   District, and otherwise purposefully directs infringing activities to this District in
                     22   connection with its websites and applications.
                     23
                     24
                     25   2
                             See Electrocaloric devices show potential for greener air conditioning.
                     26   PhysicsWorld (Oct. 1, 2020), https://physicsworld.com/a/electrocaloric-devices-show-
                          potential-for-greener-air-conditioning/.
                     27
                     28                                             3

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                              Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 5 of 70 Page ID #:5



                     1                               JURISDICTION AND VENUE
                     2            10.   This is an action arising under the patent laws of the United States, 35
                     3    U.S.C. §§ 1, et seq. Accordingly, this Court has subject matter jurisdiction pursuant to
                     4    28 U.S.C. §§ 1331 (federal question) and 1338(a) (action arising under an Act of
                     5    Congress relating to patents). Venue is proper in this judicial district under 28 U.S.C.
                     6    §§ 1391 and 1400(b).
                     7            11.   More specifically, this action for patent infringement involves
                     8    Facebook’s manufacture, use, sale and/or lease, offer for sale and/or lease, of
                     9    infringing technology within its websites and various applications to create and
                     10   deliver targeted and personalized ads; deliver personalized, context-specific content to
                     11   users; identify false or misleading information; and maintain the relevancy and
                     12   integrity of its News Feed (the “Infringing Products” associated with each of the
                     13   PARC Patents as shown below).
              P.C.
                C




                     14           12.   The Infringing Products, which are explained in exemplary detail infra,
MCKOOL SMITH, P




                     15   include Facebook’s targeted and personalized advertising systems; Facebook’s
                     16   notifications and messaging systems; Facebook’s comment organization systems; and
                     17   Facebook’s systems that identify false or misleading information.
                     18           13.   On information and belief, Facebook has two offices physically located
                     19   in the Central District of California. One office is located at 12777 W. Jefferson Blvd.,
                     20   Los Angeles, CA 90066,3 and the second is located at 8500 Balboa Blvd., Los
                     21   Angeles, CA 91325.4 Facebook lists these offices on its website.5 On information and
                     22
                     23   3
                           See Facebook LA, GOOGLE MAPS, https://goo.gl/maps/tUNHDqUMaoNHJeoz7 (last
                     24   visited November 24, 2020).
                     25   4
                              See Facebook Connectivity Lab @ Northridge, GOOGLE                            MAPS,
                     26   https://goo.gl/maps/5Sh3jSuSjXbcGy2U6 (last visited November 24, 2020).
                          5
                     27    See                    e.g.                    Careers,                     FACEBOOK,
                     28                                             4

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                              Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 6 of 70 Page ID #:6



                     1    belief, Facebook owns and/or leases the premises where these offices are located. On
                     2    information and belief, these Facebook offices are staffed by persons directly
                     3    employed by Facebook, many of whom live in this District. On information and
                     4    belief, Facebook employs numerous individuals whom live in and/or work within this
                     5    District. In addition, in 2019, Facebook signed a lease for property located at 12105
                     6    and 12126 W. Waterfront Drive in preparation to move from its current 35,000 square
                     7    foot space to an even larger office.6
                     8            14.      On information and belief, Facebook has committed and continues to
                     9    commit acts of infringement in violation of 35 U.S.C. § 271, and has made, used,
                     10   marketed, distributed, offered for sale, sold, and/or imported its Infringing Products in
                     11   the state of California, including in this District, and engaged in infringing conduct
                     12   within and directed at or from this District.
                     13           15.      On information and belief, Facebook conducts its regular, established
              P.C.
                C




                     14   business at these locations in this District. These Facebook offices and employees
MCKOOL SMITH, P




                     15   develop, provide, maintain, make available, and assist others in using the Infringing
                     16   Products, including customers in this District, across the United States, and across the
                     17   globe. Facebook has also purposefully and voluntarily placed the Infringing Products
                     18   into the stream of commerce with the expectation that the Infringing Products will be
                     19   used in this District. The Infringing Products have been and continue to be distributed
                     20   to and used in this District. Facebook’s acts cause injury to PARC, including within
                     21   this District.
                     22
                     23   https://www.facebook.com/careers/locations/?job_region=North%20America              (last
                     24   visited November 24, 2020).
                     25   6
                            See, e.g. Mediha DiMartino, Facebook: Dialing in Partnerships and Ramping Up
                     26   Technology,      LOS     ANGELES     BUSINESS     JOURNAL   (NOV.    8,   2019)
                          https://labusinessjournal.com/news/2019/nov/08/facebook/.
                     27
                     28                                              5

                                                      COMPLAINT FOR PATENT INFRINGEMENT
                              Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 7 of 70 Page ID #:7



                     1            16.   This Court has general and/or specific personal jurisdiction over
                     2    Facebook, and venue is proper because Facebook, directly and/or in combination with
                     3    its subsidiaries and/or through its agents, does continuous and systematic business in
                     4    this District, including by providing its Infringing Products to residents of this
                     5    District, providing its Infringing Products that it knew would be used within this
                     6    District, and/or participating in the solicitation of business from residents of this
                     7    District.
                     8            17.   Moreover, on information and belief, Facebook, directly or through its
                     9    subsidiaries, places its Infringing Products in the stream of commerce, which is
                     10   directed at this District, with the knowledge and/or understanding that such Infringing
                     11   Products will be provided to customers within this District. In addition, on
                     12   information and belief, Facebook, directly or through its subsidiaries, employs
                     13   individuals within this District, including employees who design, develop, use, offer,
              P.C.
                C




                     14   or make available its Infringing Products to customers here, and maintains offices and
MCKOOL SMITH, P




                     15   facilities here. Facebook, directly or through its subsidiaries, operates highly-
                     16   trafficked commercial websites and mobile applications through which customers in
                     17   this District regularly use the Infringing Products.
                     18           18.   Venue is appropriate in this Court because PARC maintains business
                     19   connections in this District. PARC has partnered with various organizations to create
                     20   innovations that have had significant impact on this District. For instance, in
                     21   collaboration with the Virginia Tech Transport Institute (VTTI), PARC secured
                     22   funding from the Advanced Research Projects Agency–Energy (ARPA-e) section of
                     23   the United States Government’s TRANSNET program in order to create a pilot
                     24   program in Los Angeles designed to save substantial amounts of energy previously
                     25   used on commercial transportation.7 Other examples include PARC’s work with the
                     26
                          7
                     27       Press Release, PARC A Xerox Company, PARC Secures ARPA-E Funding to Build
                     28                                              6

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                              Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 8 of 70 Page ID #:8



                     1    University of California, Riverside (“UCR”), on (a) a DARPA project related to a
                     2    UCR AI visual security project;8 and (b) a Department of Energy project related to the
                     3    production of carbon fibers. Yet another example is PARC’s work with Boeing’s HRL
                     4    Laboratories in Malibu related to diode research.
                     5                                  FACTUAL BACKGROUND
                     6    I.       PARC’S HISTORY OF INNOVATION
                     7            19.     PARC has spent more than 50 years investing in and developing ground-
                     8    breaking technology. From revolutionary laser printer and Ethernet innovations to
                     9    transformational AI, PARC and Xerox have been at the forefront of every major
                     10   technological advancement in the computer world.
                     11           20.     In 1970, PARC was born. PARC was originally tasked with creating
                     12   computer-related products, and it delivered. In 1971, PARC created laser printers,
                     13   which developed into a multibillion dollar printing business for Xerox. In 1973,
              P.C.
                C




                     14   PARC designed the first personal computer called the “Alto” and a system of linked
MCKOOL SMITH, P




                     15   devices, which it coined “Ethernet.” In 1975, PARC debuted the first GUIs, and
                     16   eventually influenced both Microsoft and Apple in their first attempts at personal
                     17   computing. As a result, PARC has earned the moniker of “the smartest think tank on
                     18   the planet.”9
                     19
                     20   Energy-Saving Travel Preferences Attractive to Individual Travelers, PARC,
                          https://www.parc.com/press-releases/parc-secures-arpa-e-funding-to-build-energy-
                     21   saving-travel-preferences-attractive-to-individual-travelers/ (last visited November 24,
                     22   2020).
                          8
                     23     UC Riverside News, UC Riverside computer scientists receive grant to improve
                     24   security of visual artificial intelligence, https://news.ucr.edu/articles/2020/07/27/uc-
                          riverside-computer-scientists-receive-grant-improve-security-visual       (last   visited
                     25   November 24, 2020).
                     26   9
                           See Nicole C. Wong, Xerox PARC’s legacy continues on, East Bay Times, (Jan. 8,
                     27   2007). https://www.eastbaytimes.com/2007/01/08/xerox-parcs-legacy-continues-on-
                     28                                             7

                                                     COMPLAINT FOR PATENT INFRINGEMENT
                           Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 9 of 70 Page ID #:9



                     1          21.    PARC continues to create innovative products today, and helps others
                     2    pioneer the future of science and technology. It lends custom research and
                     3    development services, technology, expertise, and best practices to several Fortune 500
                     4    and Global 1000 companies, small startups, and numerous government agencies.
                     5    These partnerships have resulted in game-changing solutions to electric grid
                     6    reliability,10 climate change, infrastructure maintenance, and other industries.11
                     7    PARC’s efforts have created $1 trillion in new industries, generated more than $60
                     8    billion in start-ups and spin-offs, and resulted in over 6,000 patents.
                     9    II.    FACEBOOK HAS LONG BENEFITED FROM ITS USE OF PARC’S
                     10          PATENTED TECHNOLOGIES
                     11         22.    Facebook generates substantially all of its revenue from selling
                     12   advertising. As early as 2009, when Facebook had 350 million monthly users, Mark
                     13   Zuckerberg noted that ad revenue was a crucial part of Facebook’s business model.
              P.C.
                C




                     14   These revenues allow Facebook to provide a “free” social network to users, maintain
MCKOOL SMITH, P




                     15   and expand its infrastructure, pay its bills, and turn an immense profit.12
                     16         23.    Facebook’s monthly views—many of which relate to the Facebook’s
                     17   infringement as outlined in this Complaint—have increased eight times over since
                     18
                     19   3/.
                          10
                     20     Press Release, PARC A Xerox Company, The U.S. Department of Energy’s Office
                     21   of Electricity (OE) Selects PARC, Con Edison, and GE to Improve Grid Reliability
                          (July 29, 2019) https://parc.com/press-releases/the-u-s-department-of-energys-office-
                     22   of-electricity-oe-selects-parc-con-edison-and-ge-to-improve-grid-reliability/.
                     23   11
                            See Xerox Provides MaaS Services in LA and Denver, Drive Sweden, (June 7,
                     24   2016) https://www.drivesweden.net/en/xerox-provides-maas-services-la-and-denver.
                     25   12
                             Rishi Iyengar, Here’s how big Facebook’s Ad Business Really Is. CNN BUSINESS,
                     26   (July     1,   2020)     https://www.cnn.com/2020/06/30/tech/facebook-ad-business-
                          boycott/index.html.
                     27
                     28                                              8

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 10 of 70 Page ID #:10



                     1    2009, and its subsidiaries garner even more views. In 2020, Facebook has almost 3
                     2    billion monthly active users.13 Almost 2 billion people log onto Facebook daily.
                     3               24.   Facebook ad revenues are up 22% in 2020. In the first three quarters of
                     4    2020, 8 million advertisers have promoted their content on Facebook. In 2019,
                     5    Facebook generated $69.7 billion from advertising, more than 98% of its total revenue
                     6    for the year.14
                     7               25.   Between generating its largest source of income, and being the solution
                     8    to one of its most prevalent criticisms in the past few years, Facebook’s unauthorized
                     9    and unlicensed use of the PARC Patents has substantially contributed to Facebook’s
                     10   financial success.
                     11                                  FIRST CLAIM FOR RELIEF
                     12                       INFRINGEMENT OF U.S. PATENT NO. 8,489,599
                     13              26.   Plaintiff realleges and incorporates by reference the allegations of
              P.C.
                C




                     14   paragraphs 1-25 of this Complaint.
MCKOOL SMITH, P




                     15              27.   The ’599 Patent is valid and enforceable under United States Patent
                     16   Laws.
                     17              28.   PARC owns, by assignment, all right, title, and interest in and to the ’599
                     18   Patent, including the right to collect for past damages.
                     19              29.   A copy of the ’599 Patent is attached as Exhibit A.
                     20                                          The ’599 Patent
                     21              30.   The ’599 Patent describes, among other things, a method and apparatus
                     22   for creating and presenting content based on contextual information. In one
                     23   embodiment, the ’599 Patent describes receiving and using contextual information
                     24
                     25   13
                               Id.
                     26   14
                               Id.
                     27
                     28                                                9

                                                       COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 11 of 70 Page ID #:11



                     1    about a user to determine a context associated with the user. The ’599 Patent further
                     2    describes using this context to determine if a trigger condition is met, and, if so,
                     3    presenting content to a user. The ’599 Patent also describes that the user’s response
                     4    may be monitored, and an action may be taken depending on the user’s response.
                     5          31.    By 2008, PARC recognized that although there was a proliferation of
                     6    mobile devices (including phones, PDA, and laptops), “these mobile devices are not
                     7    capable of learning and understanding the behavior of their users.” ’599 Patent at
                     8    1:19-22, 1:41-43. Indeed, as the ’599 Patent notes:
                     9          these mobile devices cannot determine when and how best to provide
                     10         their users with information or suitable entertainment content, because
                     11         they do not take into account the activities that their users are involved in.
                     12   Id. at 1:43-46.
                     13         32.    To address these issues, in one embodiment, the ’599 Patent “provide[s]
              P.C.
                C




                     14   a content management system for organizing and delivering packages of audio and
MCKOOL SMITH, P




                     15   visual content to a user in response to activities being performed by the user, and in
                     16   response to a number of environmental factors associated with the user.” Id. at 3:51-
                     17   55.
                     18         33.    The invention of the ’599 Patent works, for example, by “receiv[ing] a
                     19   set of contextual information with respect to the user, and processes the contextual
                     20   information to determine a context which is associated with an activity being
                     21   performed by the user.” Id. at Abstract.
                     22         34.    This contextual information can come “from a number of input sources
                     23   (e.g., a global positioning system (GPS) device, or an accelerometer), which reflects
                     24   basic information associated with the user.” Id.at 4:33-36; see also id. at 4:36-46,
                     25   6:23-7:2. The ’599 Patent describes that the preferred system embodiment can
                     26   “determine a context associated with a user and/or operating conditions of the mobile
                     27   device based on contextual information.” Id. at 7:30-33; see also id. at 7:33-45. The
                     28                                              10

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 12 of 70 Page ID #:12



                     1    system “can be programmed to infer specific contexts about the user based on
                     2    contextual information.” Id. at 7:46-48; see also id. at 7:48-59.
                     3          35.    One embodiment of the ’599 Patent further describes that if the user’s
                     4    context or activity “satisfy a trigger condition,” the system “selects content from a
                     5    content database ... to present to the user.” Id. at Abstract. These triggers can be pre-
                     6    defined, including in relation to specific content. Id. at 3:60-4:6. Different content can
                     7    be presented in different contexts. Id. at 8:39-50.
                     8          36.    The ’599 Patent’s “FIG. 3 presents a flow chart illustrating a process for
                     9    delivering context-based content to a user in accordance with an embodiment of the
                     10   present invention[]”:
                     11         The content management system begins by receiving contextual
                     12         information (operation 310), and processing the contextual information to
                     13         determine a context (operation 320). Next, the content management
              P.C.
                C




                     14         system determines whether the context satisfies a trigger condition
MCKOOL SMITH, P




                     15         (operation 330). If so, the content management system selects content
                     16         from the content database based on the context (operation 340), and
                     17         presents the selected content to the user (operation 350).
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                          Id. at 18:53-63, Fig. 3.
                     27
                     28                                             11

                                                     COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 13 of 70 Page ID #:13



                     1            37.        Depending on “an expected response from the user,” an embodiment of
                     2    the ’599 Patent “can perform an action responsive to a user response or interaction
                     3    with the presentation of content.” Id. at 12:50-51, 12:66-13:1.
                     4                                        ’599 Patent Allegations
                     5            38.        Facebook designed, implemented, and currently uses a variety of
                     6    advertising tools, including “Audiences,” to target ads for its social media platform.
                     7    See
                     8    https://www.facebook.com/business/help/717368264947302?id=176276233019487.
                     9    “Detailed targeting is a targeting option available in the ‘Audience’ section of ad set
                     10   creation that allows you to refine the group of people we show your ads to. You can
                     11   do this with information such as additional demographics, interests and behaviors.”
                     12   See
                     13   https://www.facebook.com/business/help/182371508761821?id=176276233019487.
              P.C.
                C




                     14   Facebook provides “options available for creating a new audience,” including location
MCKOOL SMITH, P




                     15   (such         as       country,     region,        or        city)   and         device   type.
                     16   https://www.facebook.com/business/help/202297959811696?id=176276233019487&r
                     17   ecommended_by=797315877335852 (explaining Facebook’s location targeting
                     18   options);
                     19   https://www.facebook.com/business/help/182371508761821?id=176276233019487
                     20   (explaining that Facebook’s detailed targeting may consider device type).
                     21           39.        On information and belief after reasonable investigation, Facebook’s
                     22   targeted advertising tools (“ʼ599 Infringing Products”) infringe the ʼ599 Patent.
                     23   Facebook operates a method for delivering context-based content to a first user. For
                     24   instance, Facebook offers detailed targeting to target ads to users based on user
                     25   location, or whether the user is on a mobile device or a desktop. See, e.g.,
                     26   https://www.facebook.com/business/help/182371508761821?id=176276233019487
                     27   (explaining           Facebook’s     detailed           targeting    options);      see   also
                     28                                                 12

                                                        COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 14 of 70 Page ID #:14



                     1    https://www.facebook.com/business/help/282701548912119?id=649869995454285
                     2    (describing ad creation flow).
                     3          40.     Facebook receives at least one content package, wherein the content
                     4    package includes at least one content piece and a set of rules associated with the
                     5    content package, wherein the set of rules includes a trigger condition and an expected
                     6    response, and wherein the trigger condition specifies a context that triggers a
                     7    presentation of the content piece. For instance, Facebook receives ad campaigns
                     8    containing ads and targets for ads. Facebook ad targets include location and device
                     9    conditions such as a user’s location or a user’s type of device (including mobile versus
                     10   desktop) that trigger presenting an ad to the user as well as whether the user is
                     11   expected to see, click, view, or otherwise interact with the ad. See, e.g.,
                     12   https://www.facebook.com/business/help/202297959811696?id=176276233019487&r
                     13   ecommended_by=797315877335852 (describing Facebook’s location targeting
              P.C.
                C




                     14   options);
MCKOOL SMITH, P




                     15   https://www.facebook.com/business/help/182371508761821?id=176276233019487
                     16   (describing           Facebook’s           detailed          targeting          options);
                     17   https://www.facebook.com/business/help/282701548912119?id=649869995454285
                     18   (describing                      ad                   creation                     flow);
                     19   https://www.facebook.com/business/help/146070805942156?helpref=faq_content
                     20   (explaining how Facebook charges for advertising events).
                     21         41.     Facebook receives a set of contextual information with respect to the first
                     22   user, processes the contextual information to determine a current context for the first
                     23   user, determines whether the current context satisfies the trigger condition, and, in
                     24   response to the trigger condition being satisfied, presents the content piece to the first
                     25   user. For instance, Facebook receives information about its users, including
                     26   information about each user’s location (whether through GPS, IP address, or other
                     27   information) and type of device. Facebook processes that information to determine the
                     28                                             13

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 15 of 70 Page ID #:15



                     1    user’s location and device type. Facebook serves and presents ads to the user after
                     2    determining that the user accessed Facebook, for instance, with the required device
                     3    type          or        from         the          required             location.          See,        e.g.,
                     4    https://www.facebook.com/business/help/202297959811696?id=176276233019487&r
                     5    ecommended_by=797315877335852 (describing Facebook’s location targeting
                     6    options);https://www.facebook.com/business/help/182371508761821?id=1762762330
                     7    19487          (explaining          Facebook’s              detailed          targeting           options);
                     8    https://www.facebook.com/privacy/explanation (describing the type of device data
                     9    Facebook collects).
                     10           42.    Facebook receives a response from the first user corresponding to the
                     11   presented content piece, and determines whether the received response matches the
                     12   expected response. For instance, Facebook tracks the user’s clicks, views, and other
                     13   responses to the presented ad, and determines whether the user’s response is what the
              P.C.
                C




                     14   advertiser will pay for. As one example, Facebook’s advertising platform allows
MCKOOL SMITH, P




                     15   advertisers to choose whether to be charged when someone clicks an ad link or
                     16   watches            a    certain         percentage          of       a        video.       See,       e.g.,
                     17   https://www.facebook.com/business/help/146070805942156?helpref=faq_content
                     18   (explaining how Facebook charges advertisers).
                     19           43.    Facebook performs an action based on an outcome of the determination.
                     20   For instance, Facebook charges an advertiser if the user clicks, views, or otherwise
                     21   responds to the presented ad, and further improves its targeting by tracking user
                     22   responses to ads and modifying its practice such that an ad’s relevance score is
                     23   changed. The more positive interactions with an ad, the higher the ad’s relevance
                     24   score, and vice versa. Further, Facebook logs user responses to advertisements, such
                     25   as clicks, views, or other responses, so that the ad creator can monitor the performance
                     26   of      ad         campaigns,      ad      sets        or        individual        ads.     See,      e.g.,
                     27   https://www.facebook.com/business/help/146070805942156?helpref=faq_content
                     28                                                     14

                                                          COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 16 of 70 Page ID #:16



                     1    (explaining            how            Facebook                charges          advertisers);
                     2    https://www.facebook.com/business/news/relevance-score (describing how relevance
                     3    scores                                   are                                   calculated);
                     4    https://www.facebook.com/business/help/318580098318734?id=369013183583436
                     5    (describing how a user who runs an advertisement can view the results).
                     6             44.   Facebook has infringed and is infringing, individually and/or jointly,
                     7    either literally or under the doctrine of equivalents, at least claims 1, 12, and 19 of the
                     8    ʼ599 Patent in violation of 35 U.S.C. §§ 271, et seq., directly and/or indirectly, by
                     9    making, using, offering for sale, selling, offering for lease, leasing in the United
                     10   States, and/or importing into the United States without authority or license, the ʼ599
                     11   Infringing Products.
                     12            45.   Facebook has been, and currently is, an active inducer of infringement of
                     13   one or more claims of the ’599 Patent under 35 U.S.C. § 271(b). On information and
              P.C.
                C




                     14   belief, one or more of the ’599 Infringing Products of Facebook directly and/or
MCKOOL SMITH, P




                     15   indirectly infringe (by induced infringement) at least claims 1, 12, and 19 of the ’599
                     16   Patent, literally and/or under the doctrine of equivalents.
                     17            46.   This Complaint will serve as notice to Facebook of the ’599 Patent and
                     18   its infringement should Facebook contend that it did not previously have knowledge
                     19   thereof.
                     20            47.   Facebook intentionally encourages and aids at least its users, including
                     21   advertisers and website and app users, to directly infringe the ’599 Patent.
                     22            48.   Facebook provides the ’599 Infringing Products and instructions to its
                     23   users such that they will use the ’599 Infringing Products in a directly infringing
                     24   manner. Facebook markets the ’599 Infringing Products to its users and provides
                     25   instructions to its users on how to use the functionality of the ’599 Patent on its
                     26   website                and               elsewhere.                     See,           e.g.,
                     27   https://www.facebook.com/business/help/717368264947302?id=176276233019487;
                     28                                             15

                                                       COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 17 of 70 Page ID #:17



                     1    https://www.facebook.com/business/help/202297959811696?id=176276233019487&r
                     2    ecommended_by=797315877335852;
                     3    https://www.facebook.com/business/help/282701548912119?id=649869995454285;
                     4    https://www.facebook.com/business/help/146070805942156?helpref=faq_content;
                     5    https://www.facebook.com/business/news/relevance-score.
                     6             49.   Facebook users directly infringe by using the ’599 Infringing Products in
                     7    their intended manner. Facebook induces such infringement by providing the ’599
                     8    Infringing Products and instructions to enable and facilitate infringement. On
                     9    information and belief, Facebook specifically intends that its actions will result in
                     10   infringement of the ’599 Patent or has taken deliberate actions to avoid learning of
                     11   infringement.
                     12            50.   Additional allegations regarding Facebook’s knowledge of the ’599
                     13   Patent and willful infringement will likely have evidentiary support after a reasonable
              P.C.
                C




                     14   opportunity for discovery.
MCKOOL SMITH, P




                     15            51.   Facebook’s infringement of the ’599 Patent is willful and deliberate,
                     16   entitling PARC to enhanced damages and attorneys’ fees.
                     17            52.   Facebook’s infringement of the ’599 Patent is exceptional and entitles
                     18   PARC to attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C.
                     19   § 285.
                     20            53.   PARC has been damaged by Facebook’s infringement of the ’599 Patent
                     21   and will continue to be damaged unless Facebook is enjoined by this Court. PARC has
                     22   suffered and continues to suffer irreparable injury for which there is no adequate
                     23   remedy at law. The balance of hardships favors PARC, and public interest is not
                     24   disserved by an injunction.
                     25            54.   PARC is entitled to recover from Facebook all damages that PARC has
                     26   sustained as a result of Facebook’s infringement of the ’599 Patent, including without
                     27   limitation, lost profits and/or not less than a reasonable royalty.
                     28                                             16

                                                     COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 18 of 70 Page ID #:18



                     1                               SECOND CLAIM FOR RELIEF
                     2                     INFRINGEMENT OF U.S. PATENT NO. 9,208,439
                     3            55.   Plaintiff realleges and incorporates by reference the allegations of
                     4    paragraphs 1-54 of this Complaint.
                     5            56.   The ’439 Patent is valid and enforceable under United States Patent
                     6    Laws.
                     7            57.   PARC owns, by assignment, all right, title, and interest in and to the ’439
                     8    Patent, including the right to collect for past damages.
                     9            58.   A copy of the ’439 Patent is attached as Exhibit B.
                     10                                        The ’439 Patent
                     11           59.   The ’439 Patent describes, among other things, a method and system for
                     12   collecting mobile device contextual information and updating recommendation
                     13   systems for activities or items of interest to a user. In one embodiment, the ’439 Patent
              P.C.
                C




                     14   describes receiving mobile device data collected through detectors related to the
MCKOOL SMITH, P




                     15   device’s surroundings. The ’439 Patent further describes using that data to modify a
                     16   context graph that stores information about a device user’s behavior. The ’439 Patent
                     17   also describes sending a notification when certain changes to the context graph are
                     18   made.
                     19           60.   By 2013, PARC recognized that although “mobile devices equipped with
                     20   technology to detect physical surroundings [had] become more pervasive in our
                     21   everyday lives,” using this additional information was difficult as it “takes
                     22   considerable time and expense to develop such context-aware systems.” ’439 Patent at
                     23   1:14-33. The ’439 Patent therefore sought to “solve the problem of efficiently
                     24   developing context aware systems by providing a generic contextual intelligence
                     25   platform that may be adapted for specific applications.” Id. at 2:49-52. “Such a
                     26   contextual intelligence system facilitates real-time processing of contextual
                     27
                     28                                             17

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 19 of 70 Page ID #:19



                     1    information and support[s] contextual application development for Web and mobile
                     2    applications.” Id. at 2:53-55.
                     3          61.    To achieve its goals, the ’439 Patent “provides a system for providing
                     4    user information to a recommender.” Id. at Abstract. In one embodiment, the ’439
                     5    Patent system “receives, from a mobile device, event data derived from contextual
                     6    data collected using detectors that detect the mobile device’s physical surroundings”
                     7    Id. The system then “modifies [a] context graph based on the event data” and
                     8    “determines that the modification to the context graph matches [a] registration, and
                     9    sends a notification of context graph change to [a] recommender.” Id.
                     10         62.    In one ’439 Patent embodiment, “[c]ontextual data describes a computing
                     11   context detected by a mobile device client, such as physical surroundings and/or
                     12   application and/or operating system context.” Id. at 2:60-62. “The client-side
                     13   architecture collects contextual data by detecting a computing context including
              P.C.
                C




                     14   physical surroundings, application, and operating system context.” Id. at 3:1-3. This
MCKOOL SMITH, P




                     15   collection may be done “using detectors such as a GPS, an accelerometer, and/or a
                     16   compass.” Id. at 3:49-51; see also id. at 4:31-40. The client-side may determine high-
                     17   level events (e.g., “a user reading email”) and low-level events (e.g., walking, button
                     18   push, screen capture) based on information collected from the device. Id. at 3:4-22.
                     19   The client can then “transmit both high-level events and low-level events to the server
                     20   via an event posting interface 302 and/or a RESTful WebAPI.” Id. at 5:42-44. “The
                     21   server-side architecture stores the contextual data and uses the contextual data to
                     22   modify a graph containing user behavior and interest information.” Id. at 2:62-65.
                     23         63.    In one embodiment, the ’439 Patent describes that “[t]he context graph
                     24   includes information about user behavior and/or user interests.” Id. at 1:41-43. “The
                     25   context graph stores generic user model information that may be adapted for
                     26   application-specific user models....” Id. at 5:32-34. One exemplary context graph “is a
                     27   per-user, in-memory, graph-based model that stores facts and assertions about user
                     28                                           18

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 20 of 70 Page ID #:20



                     1    behavior and actions. Context graph 406 is a database of information about the user.”
                     2    Id. at 7:28-31. This context graph can be used, for instance, by “recommenders [to]
                     3    modify implementation-specific user models based on the data received from the
                     4    context graph, and make recommendations based on the information-specific user
                     5    models.” Id. at 6:67-7:4.
                     6          64.    As one example, the ’439 Patent describes that “the system may notify
                     7    recommenders of context graph changes.” Id. at 7:55-56. This context graph
                     8    information, and changes to the graph, can be used by recommenders to “generate
                     9    and/or modify recommendations.” Id. at 8:6-11.
                     10                                    ’439 Patent Allegations
                     11         65.    Facebook designed, implemented, and currently uses a variety of
                     12   advertising tools, such as “Audiences,” to target ads for its social media platform. See
                     13   https://www.facebook.com/business/help/717368264947302?id=176276233019487.
              P.C.
                C




                     14   “Detailed targeting is a targeting option available in the ‘Audience’ section of ad set
MCKOOL SMITH, P




                     15   creation that allows you to refine the group of people we show your ads to. You can
                     16   do this with information such as additional demographics, interests and behaviors.”
                     17   See
                     18   https://www.facebook.com/business/help/182371508761821?id=176276233019487.
                     19   Facebook provides “options available for creating a new audience,” including
                     20   location.
                     21   https://www.facebook.com/business/help/202297959811696?id=176276233019487&r
                     22   ecommended_by=797315877335852 (explaining Facebook’s location targeting
                     23   options).
                     24         66.    On information and belief after reasonable investigation, Facebook’s
                     25   targeted advertising tools (“ʼ439 Infringing Products”) infringe the ʼ439 Patent.
                     26   Facebook receives, from a mobile device, event data derived from contextual data
                     27   collected using detectors that detect a physical context surrounding the mobile device.
                     28                                            19

                                                      COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 21 of 70 Page ID #:21



                     1    For instance, Facebook receives device data and data collected using GPS, WiFi, and
                     2    other location-tracking devices within the user’s mobile phone. From that data,
                     3    Facebook derives the user’s location and device type, among other things. See, e.g.,
                     4    https://www.facebook.com/business/help/202297959811696?id=176276233019487&r
                     5    ecommended_by=797315877335852 (explaining Facebook’s location targeting
                     6    options);
                     7    https://www.facebook.com/business/help/182371508761821?id=176276233019487
                     8    (explaining             Facebook’s           detailed          targeting          options);
                     9    https://www.facebook.com/help/278928889350358 (explaining Location Services and
                     10   how         it         provides       Facebook          with       users’       locations);
                     11   https://www.facebook.com/privacy/explanation (describing the type of device data
                     12   Facebook collects).
                     13         67.        Facebook modifies a context graph that stores facts and assertions about
              P.C.
                C




                     14   a user’s behavior and interests using the event data. For instance, Facebook uses
MCKOOL SMITH, P




                     15   recent/current device type and location data (along with other information) to modify
                     16   and update the Facebook Graph over time. This Graph stores facts and assertions
                     17   about the user’s behavior and interests, including location history, Open Graph tags,
                     18   likes, friends, tags, interest lists (such as interests from a user’s timeline, liked pages,
                     19   and keywords), events, social context, behaviors (such as digital activities, devices
                     20   people use, past or intended purchases, and travel), and more. See, e.g.,
                     21   https://www.facebook.com/business/help/202297959811696?id=176276233019487&r
                     22   ecommended_by=797315877335852 (explaining Facebook’s location targeting
                     23   options);
                     24   https://www.facebook.com/business/help/182371508761821?id=176276233019487
                     25   (explaining             Facebook’s           detailed          targeting          options);
                     26   https://developers.facebook.com/docs/marketing-api/audiences/reference/basic-
                     27   targeting/ (describing that basic or core targeting includes demographics and events,
                     28                                              20

                                                       COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 22 of 70 Page ID #:22



                     1    location,                      interests,                    and                  behaviors);
                     2    https://www.facebook.com/help/278928889350358 (explaining Location Services and
                     3    how          it         provides        Facebook           with        users’     locations);
                     4    https://www.facebook.com/privacy/explanation (describing the type of device data
                     5    Facebook collects); https://research.fb.com/wp-content/uploads/2013/08/unicorn-a-
                     6    system-for-searching-the-social-graph.pdf (describing how the Facebook graph
                     7    indexes and accesses data);
                     8           68.        Facebook, in response to determining that there exists a registration for
                     9    notification of changes that matches the modification to the context graph, sends a
                     10   notification of context graph change to a recommender. For instance, Facebook
                     11   advertisers may elect to be notified of changes to the Facebook Graph via the store
                     12   traffic objective and store traffic ad campaigns. Facebook sends notifications of the
                     13   changes to the advertiser by serving advertisements or customizing ad content when
              P.C.
                C




                     14   event data, such as user location and device type, processed into the Facebook Graph,
MCKOOL SMITH, P




                     15   indicates the user is within a location or contains a device type for which an
                     16   advertisement           has     been        targeted       for     delivery.    See,       e.g.,
                     17   https://www.facebook.com/business/help/202297959811696?id=176276233019487&r
                     18   ecommended_by=797315877335852 (explaining Facebook’s location targeting
                     19   options);
                     20   https://www.facebook.com/business/help/182371508761821?id=176276233019487
                     21   (explaining              Facebook’s             detailed           targeting           options);
                     22   https://www.facebook.com/business/help/956093091134327 (explaining Facebook’s
                     23   store traffic objective).
                     24          69.        Facebook has infringed and is infringing, individually and/or jointly,
                     25   either literally or under the doctrine of equivalents, at least claims 1, 7, and 13 of the
                     26   ʼ439 Patent in violation of 35 U.S.C. §§ 271, et seq., directly and/or indirectly, by
                     27   making, using, offering for sale, selling, offering for lease, leasing in the United
                     28                                                 21

                                                        COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 23 of 70 Page ID #:23



                     1    States, and/or importing into the United States without authority or license, the ʼ439
                     2    Infringing Products.
                     3          70.    Facebook has been, and currently is, an active inducer of infringement of
                     4    one or more claims of the ’439 Patent under 35 U.S.C. § 271(b). On information and
                     5    belief, one or more of the ’439 Infringing Products of Facebook directly and/or
                     6    indirectly infringe (by induced infringement) at least claims 1, 7, and 13 of the ’439
                     7    Patent, literally and/or under the doctrine of equivalents.
                     8          71.    This Complaint will serve as notice to Facebook of the ’439 Patent and
                     9    its infringement should Facebook contend that it did not previously have knowledge
                     10   thereof.
                     11         72.    Facebook intentionally encourages and aids at least its users, including
                     12   advertisers and website and app users, to directly infringe the ’439 Patent.
                     13         73.    Facebook provides the ’439 Infringing Products and instructions to its
              P.C.
                C




                     14   users such that they will use the ’439 Infringing Products in a directly infringing
MCKOOL SMITH, P




                     15   manner. Facebook markets the ’439 Infringing Products to its users and provides
                     16   instructions to its users on how to use the functionality of the ’439 Patent on its
                     17   website                and               elsewhere.               See,              e.g.,
                     18   https://www.facebook.com/business/help/717368264947302?id=176276233019487;
                     19   https://www.facebook.com/business/help/202297959811696?id=176276233019487&r
                     20   ecommended_by=797315877335852;                                https://research.fb.com/wp-
                     21   content/uploads/2013/08/unicorn-a-system-for-searching-the-social-graph.pdf;
                     22   https://www.facebook.com/help/278928889350358;
                     23   https://www.facebook.com/business/help/956093091134327.
                     24         74.    Facebook users directly infringe by using the ’439 Infringing Products in
                     25   their intended manner. Facebook induces such infringement by providing the ’439
                     26   Infringing Products and instructions to enable and facilitate infringement. On
                     27   information and belief, Facebook specifically intends that its actions will result in
                     28                                             22

                                                       COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 24 of 70 Page ID #:24



                     1    infringement of the ’439 Patent or has taken deliberate actions to avoid learning of
                     2    infringement.
                     3             75.   Additional allegations regarding Facebook’s knowledge of the ’439
                     4    Patent and willful infringement will likely have evidentiary support after a reasonable
                     5    opportunity for discovery.
                     6             76.   Facebook’s infringement of the ’439 Patent is willful and deliberate,
                     7    entitling PARC to enhanced damages and attorneys’ fees.
                     8             77.   Facebook’s infringement of the ’439 Patent is exceptional and entitles
                     9    PARC to attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C.
                     10   § 285.
                     11            78.   PARC has been damaged by Facebook’s infringement of the ’439 Patent
                     12   and will continue to be damaged unless Facebook is enjoined by this Court. PARC has
                     13   suffered and continues to suffer irreparable injury for which there is no adequate
              P.C.
                C




                     14   remedy at law. The balance of hardships favors PARC, and public interest is not
MCKOOL SMITH, P




                     15   disserved by an injunction.
                     16            79.   PARC is entitled to recover from Facebook all damages that PARC has
                     17   sustained as a result of Facebook’s infringement of the ’439 Patent, including without
                     18   limitation, lost profits and/or not less than a reasonable royalty.
                     19                                 THIRD CLAIM FOR RELIEF
                     20                     INFRINGEMENT OF U.S. PATENT NO. 9,137,190
                     21            80.   Plaintiff realleges and incorporates by reference the allegations of
                     22   paragraphs 1-79 of this Complaint.
                     23            81.   The ’190 Patent is valid and enforceable under United States Patent
                     24   Laws.
                     25            82.   PARC owns, by assignment, all right, title, and interest in and to the ’190
                     26   Patent, including the right to collect for past damages.
                     27            83.   A copy of the ’190 Patent is attached as Exhibit C.
                     28                                              23

                                                     COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 25 of 70 Page ID #:25



                     1                                        The ’190 Patent
                     2          84.     The ’190 Patent describes, among other things, a system and method for
                     3    content-based message distribution. More specifically, the patented invention relates
                     4    to a system and method for utilizing tags to distribute content to a select group of
                     5    recipients.
                     6           85. By 2010, PARC recognized the drawbacks of the electronic messaging
                     7    systems that existed at the time:
                     8          Current electronic messaging systems offer keyword searches to identify
                     9          electronic messages. However, keyword searches are limited since the
                     10         keyword must be included in the content of an electronic message and
                     11         users often have no control over the content if they are recipients of the
                     12         electronic message.
                     13   ʼ190 Patent at 1:31-36.
              P.C.
                C




                     14          86. PARC also recognized the drawbacks of content tagging as it existed at
MCKOOL SMITH, P




                     15   the time:
                     16         Content tagging systems are available to organize electronic information
                     17         gathered by users using tags. The tags are assigned to a piece of
                     18         electronic info and can describe a topic or content of the info, which
                     19         allows users to easily find the tagged information through a tag
                     20         search….However, use of the current tagging systems can be impractical
                     21         and burdensome due to the need to incorporate a separate system into a
                     22         user’s daily routine. For example, each user client must be installed with
                     23         the tagging system and registered with the appropriate server. …. Also,
                     24         the tagging systems fail to generate and maintain associations between
                     25         tags, electronic information, and users.
                     26   Id. at 1:43-56.
                     27
                     28                                            24

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 26 of 70 Page ID #:26



                     1           87. In response to these drawbacks, PARC invented “a system and method
                     2    for unobtrusively integrating content tagging and distribution with existing
                     3    communication structures and services.” Id. at 1:65-67. PARC’s patented invention
                     4    provides a means of seamlessly incorporating the tagging and distribution of data into
                     5    one’s daily practice. Id. at 2:58-60.
                     6           88. The ʼ190 Patent relates to a system whereby “[a]n incoming message
                     7    with a recipient address and a tag address including at least one content tag associated
                     8    with one or more users is received.” Id. at 2:10-12. The tag addresses can include a
                     9    structure for defining the content tag, and the content tag may be selected by the user.
                     10   Id. at 3:12-17. Topics and keywords are examples of potential content tags. See id. at
                     11   3:18-20. Each content tag is associated with one or more users. Id. at 10:51-52. In
                     12   one embodiment, the system identifies the content tag within the tag address and the
                     13   recipient associated with the recipient address. Id. at 2:12-14. The recipient is then
              P.C.
                C




                     14   added to the content tag as one of the users and an “incoming message is displayed to
MCKOOL SMITH, P




                     15   at least one of the users associated with the content tag.” Id.at 2:14-17.
                     16         89.    The ’190 Patent system, in one embodiment, then displays an incoming
                     17   message to at least one of the users associated with the at least one content tag. Id. at
                     18   10:58-59; see also id. at 3:62-64 (“Once the tag address is processed, the email
                     19   message can be directly transmitted to one or more users associated with the tag and
                     20   identified via the user-to-tag association record.”); id. at 4:4:8 (noting that messages
                     21   can be distributed based in “triggers such as event feeds, subscriptions, and triggers
                     22   from other data sources, including web resources and internal or external data
                     23   repositories.”). Finally, the system may deliver to the recipient an additional message
                     24   that consists of a notification that the recipient has been added to the at least one
                     25   content tag. Id. at 10:60-65. In one embodiment, the additional message includes a
                     26   removal button, and the recipient is removed from the at least one content tag upon
                     27   activating the removal button. Id. at 4:18-31. In one embodiment, the steps of this
                     28                                            25

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 27 of 70 Page ID #:27



                     1    exemplary method are performed by a suitably-programmed computer. Id. at 10:66-
                     2    67.
                     3                                     ʼ190 Patent Allegations
                     4          90.    Facebook designed, implemented, and currently uses notification tools to
                     5    distribute and display certain content for its users. Once a user “follows” a particular
                     6    Facebook page or joins a group, Facebook adds that user to the set of users who
                     7    receive     notifications    about         that         particular   group      or        page.      See
                     8    https://www.facebook.com/help/276458109035418/ (describing how a user can
                     9    follow        a        particular           page              or      join           a            group);
                     10   https://www.facebook.com/help/1210322209008185/ (describing how a user can
                     11   choose the notifications that they want to receive for a Facebook group that the user
                     12   has joined). Facebook then distributes “notifications” to the set of users to alert them
                     13   of any new post or comment that has been added to their Facebook group(s) or
              P.C.
                C




                     14   page(s). See id.; https://www.facebook.com/help/333140160100643/ (describing how
MCKOOL SMITH, P




                     15   to create a post on Facebook). A user can then clink on the notification to read the
                     16   newly-added post or comment.
                     17         91.    On information and belief after a reasonable investigation, Facebook’s
                     18   notification tools (“ʼ190 Infringing Products”) infringe the ʼ190 Patent. Facebook
                     19   operates a method of content-based message distribution. For instance, Facebook
                     20   sends a user notification(s) about posts in a group to which the user belongs or
                     21   regarding         a   page          that          the        user    follows.            See,       e.g.,
                     22   https://www.facebook.com/help/1210322209008185/ (describing how a user can
                     23   choose the notifications that they want to receive for a Facebook group that the user is
                     24   a member of); https://www.facebook.com/help/299284303519326 (describing how a
                     25   user can turn notifications on or off for people or pages that the user follows).
                     26         92.    Facebook receives an incoming message with a recipient address and a
                     27   tag address comprising one or more content tags, each of the content tags associated
                     28                                                 26

                                                      COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 28 of 70 Page ID #:28



                     1    with one or more users. For instance, Facebook receives a new post, with one or more
                     2    tagged users, and one or more pages or groups who created the post or are tagged in
                     3    the post. See, e.g., https://m.facebook.com/facebookapp/ (an example of a Facebook
                     4    group that includes aspects such as recipient addresses and content tags). Each of the
                     5    content tags are associated with one or more user, such as the group of users who
                     6    follow       a     specific       page         or        group.        See,      e.g.,   id.;
                     7    https://www.facebook.com/help/727473118066542 (discussing how to see users
                     8    associated with a content tag).
                     9          93.    Facebook identifies at least one of the content tags within the tag address
                     10   and a recipient associated with the recipient address. For instance, Facebook
                     11   associates the substance of the post with one or more individual user accounts and/or
                     12   one         or       more         pages             or       groups.          See,       e.g.,
                     13   https://www.facebook.com/help/333140160100643/ (describing how to create a post
              P.C.
                C




                     14   on Facebook).
MCKOOL SMITH, P




                     15         94.    Facebook adds the recipient to the at least one content tag as one of the
                     16   users. For instance, Facebook adds a user who “follows” a particular page or group to
                     17   the   set    of   users     who    follow       that     page     or    group.    See,   e.g.,
                     18   https://m.facebook.com/facebookapp/ (identifying the users that follow a particular
                     19   Facebook group). Similarly, Facebook adds a user who joins a group as one of its
                     20   members. See, e.g., https://www.facebook.com/help/103763583048280 (explaining
                     21   how to join a Facebook group).
                     22         95.    Facebook displays the incoming message to at least one of the users
                     23   associated with the at least one content tag. For instance, Facebook displays the
                     24   incoming message to users that click on the notification of new posts or comments
                     25   sent to users associated with the content tag such as a group name. See, e.g.,
                     26   https://www.facebook.com/help/299284303519326?helpref=popular_topics
                     27   (describing how to turn notification on or off for people of pages that a user follows).
                     28                                             27

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 29 of 70 Page ID #:29



                     1          96.        Facebook delivers to the recipient an additional message comprising a
                     2    notification that the recipient has been added to the at least one content tag, wherein
                     3    the additional message further comprises a removal button and the recipient is
                     4    removed from the at least one content tag upon activating the removal button. For
                     5    instance, Facebook notifies a user through a message box, email, or other manner
                     6    (such as the when the user clicks the “Follow” button on a page or the secondary box
                     7    on a notification). The Facebook notification includes a removal button, such as an
                     8    “Unfollow this Page” or other option to turn off notifications. If the user selects the
                     9    “Unfollow this Page” or other option to turn off notifications, he/she is removed from
                     10   the         at          least         one         content      tag.       See,        e.g.,
                     11   https://www.facebook.com/help/190078864497547/?ref=u2u (describing how a user
                     12   can “unfollow” a content tag); https://www.facebook.com/help/299284303519326
                     13   (describing how a user can turn notifications on or off for people or pages that the user
              P.C.
                C




                     14   follows).
MCKOOL SMITH, P




                     15         97.        Facebook performs the prior steps using a suitably-programmed
                     16   computer. For instance, Facebook uses programs that run on one or more computers,
                     17   such as servers or server clusters. See, e.g., https://engineering.fb.com/data-center-
                     18   engineering/facebook-s-new-front-end-server-design-delivers-on-performance-
                     19   without-sucking-up-power/ (describing Facebook’s front-end server design).
                     20         98.        Facebook has infringed and is infringing, individually and/or jointly,
                     21   either literally or under the doctrine of equivalents, at least claims 1 and 9 of the ʼ190
                     22   Patent in violation of 35 U.S.C. §§ 271, et seq., directly and/or indirectly, by making,
                     23   using, offering for sale, selling, offering for lease, leasing in the United States, and/or
                     24   importing into the United States without authority or license, the ʼ190 Infringing
                     25   Products.
                     26         99.        Facebook has been, and currently is, an active inducer of infringement of
                     27   one or more claims of the ʼ190 Patent under 35 U.S.C. § 271(b). On information and
                     28                                                28

                                                          COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 30 of 70 Page ID #:30



                     1    belief, one or more of the ʼ190 Infringing Products of Facebook directly and/or
                     2    indirectly infringe (by induced infringement) at least claims 1 and 9 of the ʼ190
                     3    Patent, literally and/or under the doctrine of equivalents.
                     4          100. This Complaint will serve as notice to Facebook of the ʼ190 Patent and
                     5    its infringement should Facebook contend that it did not previously have knowledge
                     6    thereof.
                     7          101. Facebook intentionally encourages and aids at least its users, including
                     8    advertisers and website and app users, to directly infringe the ʼ190 Patent.
                     9          102. Facebook provides the ʼ190 Infringing Products and instructions to its
                     10   users such that they will use the ʼ190 Infringing Products in a directly infringing
                     11   manner. Facebook markets the ʼ190 Infringing Products to its users and provides
                     12   instructions to its users on how to use the functionality of the ʼ190 Patent on its
                     13   website and elsewhere. See, e.g., https://www.facebook.com/help/276458109035418/;
              P.C.
                C




                     14   https://www.facebook.com/help/1210322209008185/;
MCKOOL SMITH, P




                     15   https://www.facebook.com/help/727473118066542;
                     16   https://www.facebook.com/help/333140160100643/;
                     17   https://www.facebook.com/help/299284303519326?helpref=popular_topics;
                     18   https://www.facebook.com/help/190078864497547/?ref=u2u;
                     19   https://engineering.fb.com/data-center-engineering/facebook-s-new-front-end-server-
                     20   design-delivers-on-performance-without-sucking-up-power/.
                     21         103. Facebook users directly infringe by using the ʼ190 Infringing Products in
                     22   their intended manner. Facebook induces such infringement by providing the ʼ190
                     23   Infringing Products and instructions to enable and facilitate infringement. On
                     24   information and belief, Facebook specifically intends that its actions will result in
                     25   infringement of the ʼ190 Patent or has taken deliberate actions to avoid learning of
                     26   infringement.
                     27
                     28                                             29

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 31 of 70 Page ID #:31



                     1             104. Additional allegations regarding Facebook’s knowledge of the ʼ190
                     2    Patent and willful infringement will likely have evidentiary support after a reasonable
                     3    opportunity for discovery.
                     4             105. Facebook’s infringement of the ʼ190 Patent is willful and deliberate,
                     5    entitling PARC to enhanced damages and attorneys’ fees.
                     6             106. Additional allegations regarding Facebook’s knowledge of the ’190
                     7    Patent and willful infringement will likely have evidentiary support after a reasonable
                     8    opportunity for discovery.
                     9             107. Facebook’s infringement of the ʼ190 Patent is exceptional and entitles
                     10   PARC to attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C.
                     11   § 285.
                     12            108. PARC has been damaged by Facebook’s infringement of the ʼ190 Patent
                     13   and will continue to be damaged unless Facebook is enjoined by this Court. PARC has
              P.C.
                C




                     14   suffered and continues to suffer irreparable injury for which there is no adequate
MCKOOL SMITH, P




                     15   remedy at law. The balance of hardships favors PARC, and public interest is not
                     16   disserved by an injunction.
                     17            109. PARC is entitled to recover from Facebook all damages that PARC has
                     18   sustained as a result of Facebook’s infringement of the ʼ190 Patent, including without
                     19   limitation, lost profits and/or not less than a reasonable royalty.
                     20                               FOURTH CLAIM FOR RELIEF
                     21                     INFRINGEMENT OF U.S. PATENT NO. 8,732,584
                     22            110. Plaintiff realleges and incorporates by reference the allegations of
                     23   paragraphs 1-109 of this Complaint.
                     24            111. The ’584 Patent is valid and enforceable under United States Patent
                     25   Laws.
                     26            112. PARC owns, by assignment, all right, title, and interest in and to the ’584
                     27   Patent, including the right to collect for past damages.
                     28                                             30

                                                      COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 32 of 70 Page ID #:32



                     1           113. A copy of the ’584 Patent is attached as Exhibit D.
                     2                                         The ’584 Patent
                     3           114. The ’584 Patent describes, among other things, a system and method for
                     4    generating an information stream summary using a display metric. More specifically,
                     5    the ʼ584 Patent describes the ability to adjust the on-screen size and density of content
                     6    based on a calculated social relevance. In one embodiment, the ʼ584 Patent system
                     7    displays summaries of information in display windows whose size is based on
                     8    relevance to the user. For example, more relevant information is displayed in a bigger
                     9    window, while less relevant information is displayed in a smaller window.
                     10          115. By 2010, PARC recognized the drawbacks of receiving large amounts of
                     11   information electronically:
                     12          Information overload is a growing concern as the amount of information
                     13          sources available and received electronically, for example, through the
              P.C.
                C




                     14          Internet has exponentially grown. People face the challenge of keeping
MCKOOL SMITH, P




                     15          track or numerous streams of information from a variety of sources, such
                     16          as email messages from work colleagues and friends, news stories, status
                     17          updates from networking sites, and changes to shared electronic files,
                     18          such as documents in content management systems.
                     19   ʼ584 Patent at 1:13-21.
                     20          116. PARC also recognized related problems specific to social networking
                     21   sites as the existed at that time:
                     22          As the popularity of social networking sites increases, the number of
                     23          messages transmitted daily also increases. For example, the number of
                     24          tweets transmitted per hour via Facebook has already risen well above
                     25          two million. Due to the number of messages transmitted, users are having
                     26          difficulty reviewing all of the messages received. Sorting through and
                     27
                     28                                            31

                                                      COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 33 of 70 Page ID #:33



                     1          reviewing received messages can be very time consuming, even after a
                     2          short period of time away. …
                     3          Additionally, some information sources, such as the Facebook News
                     4          Feed, provide a subset of information to the user based on
                     5          recommendation filters to alleviate some of the information overload.
                     6          However, the subset dynamically updates and when a user click[s]
                     7          through a particular piece of information in the subset to get further
                     8          details and then clicks back into the subset, the information stream has
                     9          updated and the valuable information can be lost downstream.
                     10   Id. at 1:24-31, 1:51-58.
                     11         117. As a result, PARC recognized “a need for management of information
                     12   streams that include[d] providing a high level summary of the information in the
                     13   stream and highlighting the potentially most important information while retaining
              P.C.
                C




                     14   user control.” Id. at 1:59-62. PARC ultimately addressed this need by developing the
MCKOOL SMITH, P




                     15   invention claimed in the ʼ584 Patent.
                     16         118. The ʼ584 Patent relates to a system and method “for generating an
                     17   information stream summary using a display metric.” Id. at Abstract. In one
                     18   embodiment, the ʼ584 Patent system receives an information stream comprising a
                     19   plurality of information stream items. Id. at 10:50-51. Information stream items can be
                     20   “created by users or automatically generated, and can include items such as emails,
                     21   news contents, status updates from networking sites, such as Facebook and Facebook,
                     22   and notifications of changes to electronic files[.]” Id. at 3:6-10.
                     23         119. Next, in one embodiment of the ʼ584 Patent, the system calculates a
                     24   display metric for each of the plurality of information stream items as an indication of
                     25   relevance of one such information stream item to a user. Id. at 10:52-62; see also id. at
                     26   3:35-51. The calculation measures the social attention given to that information stream
                     27   item from other users relative to at least one of the remaining information stream
                     28                                              32

                                                     COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 34 of 70 Page ID #:34



                     1    items. Id. The social attention is determined based on a relative degree of interest by
                     2    the user in content of the information stream items by assigning a ranking to each of
                     3    the information stream items based on a previous interest shown by the other users to
                     4    information stream items similar to the content. Id. A social attention metric, for
                     5    example, may “utilize[] the overall social attention given an information stream item [
                     6    ] relative to the other information stream items [ ] by users of the information stream.”
                     7    Id. at 4:46-61. The social attention metric can come from “the entire collection of
                     8    users of the information stream or a subset, such as a particular user’s friends or
                     9    followed users.” Id. at 4:50-54.
                     10         120. Next, the ’584 Patent groups the plurality of information stream items
                     11   into one or more summary objects and assigns a display size to each of the one or
                     12   more summary objects. Id. at 10:63-64. The display size of a summary object is
                     13   relative to the aggregated calculated display metric. Id. at 10:65-67. Finally, the
              P.C.
                C




                     14   system then displays the one or more summary objects based on the assigned size. Id.
MCKOOL SMITH, P




                     15   at 11:4-5; see also id. at 6:41-7:14, 8:26-39.
                     16                                      ’584 Patent Allegations
                     17         121. Facebook designed, implemented, and currently uses a variety of
                     18   relevancy tools, such as the “Most Relevant” comment feature, to determine which
                     19   comments to display to a user. For example, Facebook prioritizes the display of
                     20   comments that are from a user’s friends or that have the most likes or replies. See
                     21   https://www.facebook.com/help/539680519386145 (discussing the “Most Relevant”
                     22   comment feature).
                     23         122. On information and belief after a reasonable investigation, Facebook’s
                     24   relevancy tools (“ʼ584 Infringing Products”) infringe the ʼ584 Patent. Facebook
                     25   performs a computer-implemented method for generating an information stream
                     26   summary using a display metric. For instance, Facebook relies on servers or server
                     27   clusters to generate the content stream of comments on Facebook page posts. See, e.g.,
                     28                                              33

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 35 of 70 Page ID #:35



                     1    https://engineering.fb.com/2016/03/09/data-center-engineering/facebook-s-new-front-
                     2    end-server-design-delivers-on-performance-without-sucking-up-power/             (discussing
                     3    Facebook’s                   front-end                    server                   design);
                     4    https://www.facebook.com/help/539680519386145 (discussing the meaning of the
                     5    “Most Relevant” label that appears above some comments on a Facebook post).
                     6          123. Facebook receives an information stream comprising a plurality of
                     7    information stream items. For instance, Facebook receives a plurality of comments
                     8    from users     posted   on   a   plurality    of     Facebook   page   posts.   See,   e.g.,
                     9    https://www.facebook.com/help/499181503442334 (discussing how a user can
                     10   comment on a Facebook post).
                     11         124. Facebook calculates a display metric for each of the plurality of
                     12   information stream items as an indication of relevance of one such information stream
                     13   item to a user by measuring social attention given to that information stream item
              P.C.
                C




                     14   from other users relative to at least one of the remaining information stream items,
MCKOOL SMITH, P




                     15   wherein the social attention is determined based on a relative degree of interest by the
                     16   user in content of the information stream items by assigning a ranking to each of the
                     17   information stream items based on a previous interest shown by the other users to
                     18   information stream items similar to the content. For instance, Facebook calculates a
                     19   relevance metric of one comment relative to other comments on a Facebook page post
                     20   based on the social attention the post has received, including whether the user that
                     21   posted the comment is a friend, whether the comment was posted by a verified page,
                     22   and whether the comment has a high number of likes and replies. See, e.g.,
                     23   https://www.facebook.com/help/539680519386145 (discussing the meaning of the
                     24   “Most Relevant” label that appears above some comments on a Facebook post).
                     25         125. Facebook groups the plurality of information stream items into one or
                     26   more summary objects. For instance, Facebook groups a plurality of related comments
                     27   together.                                     See,                                     e.g.,
                     28                                            34

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 36 of 70 Page ID #:36



                     1    https://www.facebook.com/help/187302991320347?helpref=search&sr=7&query=co
                     2    mment%20tracking&search_session_id=1a5fce02354bdeb5bcd7a36e9aa2909a
                     3    (describing        how         to        comment           on         a        post);
                     4    https://www.facebook.com/help/187302991320347?helpref=search&sr=7&query=co
                     5    mment%20tracking&search_session_id=1a5fce02354bdeb5bcd7a36e9aa2909a
                     6    (describing how to respond to another user’s comment).
                     7          126. Facebook assigns a display size to each of the one or more summary
                     8    objects based on an aggregate of the calculated display metric of each of the
                     9    information stream items within that summary object, wherein the display size of that
                     10   summary object is relative to the aggregated calculated display metric. For instance,
                     11   the below image shows that Facebook has sized the comment groupings based on the
                     12   Most Relevant feature.
                     13
              P.C.
                C




                     14
MCKOOL SMITH, P




                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22   https://m.facebook.com/facebookapp/.

                     23         127. Facebook displays the one or more summary objects based on the

                     24   assigned size. For instance, as shown above, Facebook displays the one or more

                     25   groupings of comments and/or links to more comments to the user underneath a Page

                     26   Post. The size of the displayed comment/link groupings relates to the size assigned

                     27   through the Most Relevant feature. Facebook has infringed and is infringing,

                     28                                          35

                                                   COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 37 of 70 Page ID #:37



                     1    individually and/or jointly, either literally or under the doctrine of equivalents, at least
                     2    claims 1 and 10 of the ʼ584 Patent in violation of 35 U.S.C. §§ 271, et seq., directly
                     3    and/or indirectly, by making, using, offering for sale, selling, offering for lease,
                     4    leasing in the United States, and/or importing into the United States without authority
                     5    or license, the ʼ584 Infringing Products.
                     6          128. Facebook has been, and currently is, an active inducer of infringement of
                     7    one or more claims of the ʼ584 Patent under 35 U.S.C. § 271(b). On information and
                     8    belief, one or more of the ʼ584 Infringing Products directly and/or indirectly infringe
                     9    (by induced infringement) at least claims 1 and 10 of the ʼ584 Patent, literally and/or
                     10   under the doctrine of equivalents.
                     11         129. This Complaint will serve as notice to Facebook of the ʼ584 Patent and
                     12   its infringement should Facebook contend that it did not previously have knowledge
                     13   thereof.
              P.C.
                C




                     14         130. Facebook intentionally encourages and aids at least its users, including
MCKOOL SMITH, P




                     15   advertisers and website and app users, to directly infringe the ʼ584 Patent.
                     16         131. Facebook provides the ʼ584 Infringing Products and instructions to its
                     17   users such that they will use the ʼ584 Infringing Products in a directly infringing
                     18   manner. Facebook markets the ʼ584 Infringing Products to its users and provides
                     19   instructions to its users on how to use the functionality of the ʼ584 Patent on its
                     20   website and elsewhere. See, e.g., https://engineering.fb.com/2016/03/09/data-center-
                     21   engineering/facebook-s-new-front-end-server-design-delivers-on-performance-
                     22   without-sucking-up-power/;           https://www.facebook.com/help/539680519386145;
                     23   https://www.facebook.com/help/499181503442334;
                     24   https://www.facebook.com/help/187302991320347?helpref=search&sr=7&query=co
                     25   mment%20tracking&search_session_id=1a5fce02354bdeb5bcd7a36e9aa2909a.
                     26         132. Facebook users directly infringe by using the ʼ584 Infringing Products in
                     27   their intended manner. Facebook induces such infringement by providing the ʼ584
                     28                                               36

                                                     COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 38 of 70 Page ID #:38



                     1    Infringing Products and instructions to enable and facilitate infringement. On
                     2    information and belief, Facebook specifically intends that its actions will result in
                     3    infringement of the ʼ584 Patent or has taken deliberate actions to avoid learning of
                     4    infringement.
                     5             133. Additional allegations regarding Facebook’s knowledge of the ʼ584
                     6    Patent and willful infringement will likely have evidentiary support after a reasonable
                     7    opportunity for discovery.
                     8             134. Facebook’s infringement of the ʼ584 Patent is willful and deliberate,
                     9    entitling PARC to enhanced damages and attorneys’ fees.
                     10            135. Additional allegations regarding Facebook’s knowledge of the ’584
                     11   Patent and willful infringement will likely have evidentiary support after a reasonable
                     12   opportunity for discovery.
                     13            136. Facebook’s infringement of the ʼ584 Patent is exceptional and entitles
              P.C.
                C




                     14   PARC to attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C.
MCKOOL SMITH, P




                     15   § 285.
                     16            137. PARC has been damaged by Facebook’s infringement of the ʼ584 Patent
                     17   and will continue to be damaged unless Facebook is enjoined by this Court. PARC has
                     18   suffered and continues to suffer irreparable injury for which there is no adequate
                     19   remedy at law. The balance of hardships favors PARC, and public interest is not
                     20   disserved by an injunction.
                     21            138. PARC is entitled to recover from Facebook all damages that PARC has
                     22   sustained as a result of Facebook’s infringement of the ʼ584 Patent, including without
                     23   limitation, lost profits and/or not less than a reasonable royalty.
                     24                                 FIFTH CLAIM FOR RELIEF
                     25                    INFRINGEMENT OF U.S. PATENT NO. 7,043,475
                     26            139. Plaintiff realleges and incorporates by reference the allegations of
                     27   paragraphs 1-138 of this Complaint.
                     28                                             37

                                                     COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 39 of 70 Page ID #:39



                     1            140. The ’475 Patent is valid and enforceable under United States Patent
                     2    Laws.
                     3            141. PARC owns, by assignment, all right, title, and interest in and to the ’475
                     4    Patent, including the right to collect for past damages.
                     5            142. A copy of the ’475 Patent is attached as Exhibit E.
                     6                                        The ’475 Patent
                     7            143. The ’475 Patent describes, among other things, a method and system for
                     8    clustering user sessions using “multi-modal information” and “proximal information.”
                     9    In one embodiment, the ’475 Patent invention begins by selecting a number of user
                     10   paths in a collection of content portions. It then determines both multi-modal and
                     11   proximal information for content portions associated with each user path. The ’475
                     12   Patent combines the multi-modal and proximal information to form a user profile, and
                     13   clusters multi-modal and proximal information of user profiles based on similarity. In
              P.C.
                C




                     14   other words, the ʼ475 Patent uses certain data associated with a user’s path when
MCKOOL SMITH, P




                     15   traversing web pages in order to create a user profile. The information is then
                     16   clustered based on similarity. As a result, the ʼ475 Patent can tailor information
                     17   delivery to users.
                     18           144. By 2002, PARC recognized that “the World Wide Web has become the
                     19   information repository of choice for both corporations and individual users.” ’475
                     20   Patent at 1:22-23. As the ’475 Patent notes, information about how “users travers[e]
                     21   their document collections or web sites” can be “used to tailor the delivery of
                     22   information.” Id. at 1:29-32. Although certain existing products could trace a user’s
                     23   path through the Internet like a map, they could not consider “the multiple modes of
                     24   information...available” to create user types and thus deliver tailored information. Id.
                     25   at 1:53-54.
                     26
                     27
                     28                                             38

                                                     COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 40 of 70 Page ID #:40



                     1          145. The ’475 Patent solves this problem through “devices, systems and
                     2    methods for clustering user sessions using multi-modal information and proximal
                     3    information.” Id. at 1:58-60.
                     4          146. In one ’475 Patent embodiment, “a plurality of user paths are selected in
                     5    a collection of content portions.” Id. at 1:61-62. Each user path is generated as “the
                     6    user traverses the [web] site” from one web page to another. Id. at 5:37-43. “[T]he
                     7    content portions 110, 120 and 130 may be web pages in the Internet,” and “[e]ach
                     8    content portion 110, 120 and 130 contains one or more contents that may be of interest
                     9    to a user.” Id. at 3:17-20.
                     10         147. The ’475 Patent further describes that, in one embodiment, “for each
                     11   path,” both multi-modal and proximal information “for content portions associated
                     12   with the user path [are] determined.” Id. at 1:62-67. Multi-modal information may
                     13   “include the content feature vector, the uniform resource locator feature vector, the
              P.C.
                C




                     14   inlink feature vector and the outlink feature vector for the content portion.” Id. at 4:63-
MCKOOL SMITH, P




                     15   5:1. A “content feature vector reflects the content of the words contained by each
                     16   document or web page in the path” Id. at 8:60-62. Proximal information may be
                     17   determined, for example, from text associated with a link. Id. at 15:43-46. “Proximal
                     18   terms represent information cues that convey information,” and “may include portions
                     19   of the text 202 surrounding the link 204” or “cue words from the text surrounding the
                     20   image link.” Id. at 4:16-21, 4:45-46.
                     21         148. The ’475 Patent also describes that “the multi-modal information for
                     22   content portions and the proximal information for content portions associated with the
                     23   user path are combined to form a user profile.” Id. at 2:1-4. For example, “[t]he multi
                     24   modal vector allows different types of information representing the document
                     25   collection to be combined and operated upon using a unified representation.” Id. at
                     26   6:20-23. Feature vectors and proximate cues can be “concatenated to form a single
                     27   multi-modal vector that represents the content portion” or “the feature vectors and the
                     28                                              39

                                                        COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 41 of 70 Page ID #:41



                     1    proximal cue vectors having the selected measure of similarity with the cluster center
                     2    vectors based on the feature vector and the proximal cue vector similarity function are
                     3    averaged.” Id. at 5:3-6, 10:11-14.
                     4              149. The ’475 Patent further describes that “the multi-modal information and
                     5    proximal information of user profiles are clustered based on similarity.” Id. at 2:4-6.
                     6    As the ’475 Patent notes, “any or all of bases for determining similarity between the
                     7    proximal cue feature vector, the content feature vector, the uniform resource locator
                     8    feature vector, the inlink feature vector, the outlink feature vector and the information
                     9    need feature vector may be changed. As discussed above, any technique for selecting
                     10   a similarity function may be used.” Id. at 13:21-26.
                     11                                     ’475 Patent Allegations
                     12             150. Facebook designed, implemented, and currently uses a variety of
                     13   advertising tools, such as “Audiences,” to target ads for its social media platform. See
              P.C.
                C




                     14   https://www.facebook.com/business/help/717368264947302?id=176276233019487.
MCKOOL SMITH, P




                     15   “Detailed targeting is a targeting option available in the ‘Audience’ section of ad set
                     16   creation that allows you to refine the group of people we show your ads to. You can
                     17   do this with information such as additional demographics, interests and behaviors.”
                     18   See
                     19   https://www.facebook.com/business/help/182371508761821?id=176276233019487.
                     20   “Facebook will automatically show your ads to people who are most likely to find
                     21   your ads relevant. You can further target your ad delivery with three audience
                     22   selection tools,” including “Core Audiences,” “Custom Audiences,” and “Lookalike
                     23   Audiences.” https://www.facebook.com/business/ads/ad-targeting. Facebook touts its
                     24   ability       to     reach     users     most     likely    to     make       purchases.
                     25   https://www.facebook.com/help/794535777607370#lookalike.
                     26             151. On information and belief after reasonable investigation, Facebook’s
                     27   targeted advertising tools (“ʼ475 Infringing Products”) infringe the ʼ475 Patent.
                     28                                             40

                                                       COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 42 of 70 Page ID #:42



                     1    Facebook clusters user sessions using multi-modal information and proximal
                     2    information. For instance, Facebook creates audiences for targeted advertising using
                     3    links that users click and information located near the links or within the links. See,
                     4    e.g.,
                     5    https://www.facebook.com/business/help/182371508761821?id=176276233019487
                     6    (explaining that advertising that employs “[d]etailed targeting ... allows you to refine
                     7    the group of people we show your ads to [based on] ... additional demographics,
                     8    interests   and      behaviors.”);   https://www.facebook.com/business/ads/ad-targeting
                     9    (explaining the “Core Audiences,” “Custom Audiences,” and “Lookalike Audiences”
                     10   Advertising                                                                      tools);
                     11   https://www.facebook.com/ds/preferences/?entry_product=ad_settings_screen
                     12   (showing “Advertisers and Businesses” for “Whose website, app or store you’ve
                     13   interacted with” and “Whose ads you’ve clicked”).
              P.C.
                C




                     14           152. Facebook selects a plurality of user paths in a collection of content
MCKOOL SMITH, P




                     15   portions. For instance, Facebook selects user paths that the users take through
                     16   Facebook’s content, including which posts users “Like,” “Comment” on, or “Share,”
                     17   information from ads every user has ever seen or clicked on, and pages they engage
                     18   with.    See,     e.g.,   https://research.fb.com/wp-content/uploads/2017/12/hpca-2018-
                     19   facebook.pdf (describing machine-learning used by Facebook, which includes likes,
                     20   comments, and shares).
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28                                              41

                                                      COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 43 of 70 Page ID #:43



                     1    Id.;
                     2    https://www.facebook.com/business/help/182371508761821?id=176276233019487
                     3    (describing      detailed         targeting        in         Facebook’s       advertising      products);
                     4    https://www.facebook.com/business/help/2135725323234735 (describing Facebook’s
                     5    Ads Manager);           https://www.facebook.com/privacy/explanation (describing how
                     6    Facebook          collects            and         retains          information          from       users);
                     7    https://www.facebook.com/help/1701730696756992 (describing information that
                     8    Facebook collects on every user).
                     9           153. For each user path, Facebook determines multi-modal information for
                     10   content portions associated with the user path. For instance, Facebook tracks what
                     11   hyperlinks users click, including links embedded in call-to-action buttons or
                     12   embedded in advertisement content. In addition, Facebook determines and stores data
                     13   of all advertisers for which a user has clicked on at least one ad. Further, Facebook
              P.C.
                C




                     14   tracks “advertisement attributes” including keywords that best predict whether a user
MCKOOL SMITH, P




                     15   will     click         on        an         ad.        See,       e.g.,     https://research.fb.com/wp-
                     16   content/uploads/2017/12/hpca-2018-facebook.pdf (describing advertising attributes
                     17   considered                  in              Facebook’s                    advertising            system);
                     18   https://dl.acm.org/doi/10.1145/2648584.2648589                      (describing    that      hundreds   of
                     19   attributes       are         considered           in          Facebook’s       advertising       system);
                     20   https://www.facebook.com/adpreferences/advertisers/?section=clicked_advertisers
                     21   (showing any user of Facebook a history of advertisers on which they have clicked); .
                     22          154. For each user path, Facebook determines proximal information for
                     23   content portions associated with the user path. For instance, Facebook advertisements
                     24   present users with call-to-action buttons that have textual information associated with
                     25   the button, located directly on the button and/or beside the button, to provide
                     26   motivation to a user to take a specified action by clicking the button. In addition, the
                     27   URL hyperlinked by the call-to-action button may contain tracking information that
                     28                                                          42

                                                           COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 44 of 70 Page ID #:44



                     1    could be interpreted by a Facebook Pixel on the subsequently visited site, such as the
                     2    Facebook Click Identifier, Advertising Campaign, and/or Experiment Type. See, e.g.,
                     3    https://developers.facebook.com/docs/marketing-api/conversions-api/parameters/fbp-
                     4    and-fbc/ (describing how Facebook Click Identifiers are tracked by Facebook Pixel
                     5    outside         of         the         Facebook           site         or           app);
                     6    https://www.facebook.com/help/1701730696756992 (describing that ads clicked by a
                     7    user is stored by Facebook); https://www.facebook.com/dyi (location for users to
                     8    download the history of advertisements they have clicked).
                     9          155. Facebook also combines the multi-modal information for content
                     10   portions and the proximal information for content portions associated with the user
                     11   path to form a user profile having a unified representation. For instance, Facebook
                     12   combines data about each user, including what content the user navigated through,
                     13   what keywords are in that content, what links the user clicked on, tracking information
              P.C.
                C




                     14   within those links, and descriptive textual information shown with the links in order to
MCKOOL SMITH, P




                     15   build a user profile. Facebook processes this data to form the user profile as a unified
                     16   vector. In addition, Facebook combines multi-modal information and proximal
                     17   information to associate the user with specific keywords. For instance, Facebook
                     18   assigns users to one or more of a subset of predetermined interests or behaviors based
                     19   on what content the user navigated through, what keywords are in that content, what
                     20   links the user clicked on, tracking information within those links, and descriptive
                     21   textual information shown with the links. Interests or behaviors associated with a user
                     22   are stored within the profile information for that user’s profile. See, e.g.,
                     23   https://engineering.fb.com/core-data/recommending-items-to-more-than-a-billion-
                     24   people/ (explaining that matrix factorization is used to represent users as a vector);
                     25   https://www.facebook.com/business/help/688346554927374?id=546437386202686
                     26   (explaining      how        Facebook          tracks    advertising         conversions);
                     27   https://developers.facebook.com/docs/audience-network/targeting (explaining how to
                     28                                            43

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 45 of 70 Page ID #:45



                     1    target         audiences        in        Facebook’s           advertising     system);
                     2    https://www.facebook.com/business/help/182371508761821?id=176276233019487
                     3    (describing        what     detailed      targeting       options      are   available);
                     4    https://www.facebook.com/business/help/440167386536513?id=176276233019487
                     5    (describing how to use detailed targeting such as interests or behaviors in
                     6    advertisements);     https://www.facebook.com/help/1701730696756992          (describing
                     7    storing of a user’s interests within their profile information).
                     8             156. Facebook clusters multi-modal information and proximal information of
                     9    user profiles based on similarity. For instance, Facebook advertisements target a
                     10   plurality of users that are clustered based on multi-modal information and proximal
                     11   information from each user’s profile, including what content the user navigated
                     12   through, what words or keywords are in that content, what links the user clicked on,
                     13   tracking information within those links, descriptive textual information shown with
              P.C.
                C




                     14   the links, or one or more Facebook assigned interests or behaviors based at least
MCKOOL SMITH, P




                     15   partially on the preceding information. For instance, “Detailed Targeting” determines
                     16   a cluster of user profiles based on similarity of selected “interests” or “behaviors” in
                     17   the advertising campaign.” In addition, “Lookalike Audiences” find clusters of other
                     18   users on Facebook that are similar to the “source” audience based on demographics;
                     19   interests; behaviors; and page-, app- and event- connections, among other things. In
                     20   addition, “Engagement Custom Audiences” determines a cluster of users that have
                     21   engaged with hosted content across Facebook products, apps, and services, for
                     22   example, by filling out a lead form, interacting with products, or interacting with
                     23   specific content. In addition, “Website Custom Audiences” locates a cluster of users
                     24   that have engaged with third-party content tracked by Facebook Pixel, for example,
                     25   making a purchase or interacting with a third-party website. See, e.g.,
                     26   https://www.facebook.com/help/794535777607370 (describing that a user is placed
                     27   within groups to enable advertising based on data tracked by Facebook);
                     28                                              44

                                                     COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 46 of 70 Page ID #:46



                     1    https://www.facebook.com/business/help/717368264947302?id=176276233019487
                     2    (explaining Facebook’s detailed targeting, Lookalike Audiences, Custom Audiences);
                     3    https://www.facebook.com/business/help/182371508761821?id=176276233019487
                     4    (describing    some      factors   on     which     detailed    targeting    is      based);
                     5    https://www.facebook.com/business/help/440167386536513?id=176276233019487
                     6    (describing how to use detailed targeting to advertise by interest or behavior
                     7    attributes);
                     8    https://www.facebook.com/business/help/164749007013531?id=401668390442328
                     9    (describing how Lookalike Audiences targets specific clusters of users);
                     10   https://www.facebook.com/business/help/1090330204367211?id=2469097953376494
                     11   (explaining        how      Engagement          Custom         Audiences          functions);
                     12   https://www.facebook.com/business/help/610516375684216?id=2469097953376494
                     13   (describing how Website Custom Audiences integrates with data captured from
              P.C.
                C




                     14   Facebook Pixel).
MCKOOL SMITH, P




                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24   https://www.facebook.com/business/a/custom-to-lookalike-audiences.
                     25          157. Facebook has infringed and is infringing, individually and/or jointly,
                     26   either literally or under the doctrine of equivalents, at least claims 1 and 10 of the ’475
                     27   Patent in violation of 35 U.S.C. §§ 271, et seq., directly and/or indirectly, by making,
                     28                                             45

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 47 of 70 Page ID #:47



                     1    using, offering for sale, selling, offering for lease, leasing in the United States, and/or
                     2    importing into the United States without authority or license, the ʼ475 Infringing
                     3    Products.
                     4          158. Facebook has been, and currently is, an active inducer of infringement of
                     5    one or more claims of the ’475 Patent under 35 U.S.C. § 271(b). On information and
                     6    belief, one or more of the ’475 Infringing Products of Facebook directly and/or
                     7    indirectly infringe (by induced infringement) at least claims 1 and 10 of the ’475
                     8    Patent, literally and/or under the doctrine of equivalents.
                     9          159. This Complaint will serve as notice to Facebook of the ’475 Patent and
                     10   its infringement should Facebook contend that it did not previously have knowledge
                     11   thereof.
                     12         160. Facebook intentionally encourages and aids at least its users, including
                     13   advertisers and website and app users, to directly infringe the ’475 Patent.
              P.C.
                C




                     14         161. Facebook provides the ’475 Infringing Products and instructions to its
MCKOOL SMITH, P




                     15   users such that they will use the ’475 Infringing Products in a directly infringing
                     16   manner. Facebook markets the ’475 Infringing Products to its users and provides
                     17   instructions to its users on how to use the functionality of the ’475 Patent on its
                     18   website and elsewhere. See, e.g., https://engineering.fb.com/2016/03/09/data-center-
                     19   engineering/facebook-s-new-front-end-server-design-delivers-on-performance-
                     20   without-sucking-up-power/;          https://www.facebook.com/help/539680519386145;
                     21   https://www.facebook.com/help/499181503442334;
                     22   https://www.facebook.com/help/187302991320347?helpref=search&sr=7&query=co
                     23   mment%20tracking&search_session_id=1a5fce02354bdeb5bcd7a36e9aa2909a;
                     24   https://www.facebook.com/privacy/explanation;
                     25   https://www.facebook.com/help/1701730696756992;
                     26   https://www.facebook.com/adpreferences/advertisers/?section=clicked_advertisers;
                     27   https://developers.facebook.com/docs/marketing-api/conversions-api/parameters/fbp-
                     28                                             46

                                                    COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 48 of 70 Page ID #:48



                     1    and-fbc/;                          https://www.facebook.com/help/1701730696756992;
                     2    https://www.facebook.com/business/help/182371508761821?id=176276233019487;
                     3    https://www.facebook.com/business/help/440167386536513?id=176276233019487;
                     4    https://www.facebook.com/help/794535777607370;
                     5    https://www.facebook.com/business/help/164749007013531?id=401668390442328;
                     6    https://www.facebook.com/business/help/1090330204367211?id=2469097953376494
                     7    ;
                     8    https://www.facebook.com/business/help/610516375684216?id=2469097953376494.
                     9             162. Facebook users directly infringe by using the ’475 Infringing Products in
                     10   their intended manner. Facebook induces such infringement by providing the ’475
                     11   Infringing Products and instructions to enable and facilitate infringement. On
                     12   information and belief, Facebook specifically intends that its actions will result in
                     13   infringement of the ’475 Patent or has taken deliberate actions to avoid learning of
              P.C.
                C




                     14   infringement.
MCKOOL SMITH, P




                     15            163. Additional allegations regarding Facebook’s knowledge of the ’475
                     16   Patent and willful infringement will likely have evidentiary support after a reasonable
                     17   opportunity for discovery.
                     18            164. Facebook’s infringement of the ’475 Patent is willful and deliberate,
                     19   entitling PARC to enhanced damages and attorneys’ fees.
                     20            165. Facebook’s infringement of the ’475 Patent is exceptional and entitles
                     21   PARC to attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C.
                     22   § 285.
                     23            166. PARC has been damaged by Facebook’s infringement of the ’475 Patent
                     24   and will continue to be damaged unless Facebook is enjoined by this Court. PARC has
                     25   suffered and continues to suffer irreparable injury for which there is no adequate
                     26   remedy at law. The balance of hardships favors PARC, and public interest is not
                     27   disserved by an injunction.
                     28                                             47

                                                     COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 49 of 70 Page ID #:49



                     1            167. PARC is entitled to recover from Facebook all damages that PARC has
                     2    sustained as a result of Facebook’s infringement of the ’475 Patent, including without
                     3    limitation, lost profits and/or not less than a reasonable royalty.
                     4                                SIXTH CLAIM FOR RELIEF
                     5                     INFRINGEMENT OF U.S. PATENT NO. 8,606,781
                     6            168. Plaintiff realleges and incorporates by reference the allegations of
                     7    paragraphs 1-167 of this Complaint.
                     8            169. The ’781 Patent is valid and enforceable under United States Patent
                     9    Laws.
                     10           170. PARC owns, by assignment, all right, title, and interest in and to the ’781
                     11   Patent, including the right to collect for past damages.
                     12           171. A copy of the ’781 Patent is attached as Exhibit F.
                     13                                        The ’781 Patent
              P.C.
                C




                     14           172. The ’781 Patent describes, among other things, a method and system for
MCKOOL SMITH, P




                     15   personalized search based on a user’s profile and search history. In one embodiment,
                     16   the ’781 Patent describes receiving queries from identifiable users. The ’781 Patent
                     17   further describes retrieving the users’ histories (including information previously
                     18   accessed by the users within a repository), and identifying user profiles that include
                     19   keywords relevant to the users’ histories. The histories are used to determine a
                     20   “proximal neighborhood” of previously-unseen information with some relationship to
                     21   the previously accessed information, at which point search results that contain the
                     22   previously-unseen information may be determined.
                     23           173. In 2005, PARC recognized that “[s]earch engines provide a view into the
                     24   wealth of constantly changing resources available over the web,” and that
                     25   “[c]onventional personalized search systems facilitate the retrieval of previously
                     26   accessed information by personalizing the search results based on a user profile.” ’781
                     27   Patent at 1:18-23. Yet, the ’781 Patent notes that “these systems are not focused on
                     28                                             48

                                                     COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 50 of 70 Page ID #:50



                     1    discovering new-unseen information relevant to the user’s current information
                     2    retrieval goals.” Id. at 1:30-32.
                     3          174. To address this problem, the ’781 Patent provides an “invention [to]
                     4    determine personalized search results.” Id. at 1:38-39. The ’781 Patent does so
                     5    through the use of user profiles that include a user’s history and information linked to
                     6    that history, which permits the return of relevant, previously-unseen search results. Id.
                     7    at 1:39-51.
                     8          175. The invention of the ’781 Patent, for example, retrieves a user’s search
                     9    history after a user initiates a query. Id. at 2:40-42. By looking at a user’s history of
                     10   previously-accessed documents, an embodiment of the ʼ781 Patent identifies a user
                     11   profile, including keywords, “based on the documents in the user history.” Id. at 2:41-
                     12   42, 2:58-61.
                     13         176. In one ’781 Patent embodiment, “[a] proximal neighborhood of
              P.C.
                C




                     14   documents is determined based on the user history,” where “the documents in the
MCKOOL SMITH, P




                     15   proximal neighborhood have not yet been seen by the user.” Id. 2:45-47, 2:55-57.
                     16   “The proximal neighborhood comprises documents linked within a threshold link
                     17   distance of previously accessed documents,” where the threshold link distance is
                     18   variable. Id. at 2:45-52.
                     19         177. The ’781 Patent further describes that, for instance, “[t]he user query is
                     20   applied to the documents within the proximal neighborhood,” and that “[t]he search
                     21   result reflects documents topically related to the user’s previous search history but
                     22   which are further focused by the terms of the current user query.” Id. at 3:33-37. As
                     23   the ’781 Patent notes, “[t]hese topically related, but as yet unseen documents are
                     24   likely to be useful to the user.” Id. at 10:35-36.
                     25                                       ’781 Patent Allegations
                     26         178. Facebook designed, implemented, and currently uses a variety of
                     27   advertising tools, such as “targeting,” to target ads for its social media platform to
                     28                                               49

                                                      COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 51 of 70 Page ID #:51



                     1    specific groups of users. See https://www.facebook.com/business/ads/ad-targeting.
                     2    Facebook notes that it will “[h]elp your ads find the people who will love your
                     3    business” and advertisers “can further target [their] ad delivery with three audience
                     4    selection tools.” Id. Facebook provides a plurality of advertising targeting methods
                     5    including interest, behavior, connection, and look-alike, all of which lets advertisers
                     6    “get    [their]   Facebook       ads     in     front    of      the      right     people.”      See
                     7    https://www.facebook.com/business/help/633474486707199.
                     8           179. On information and belief after reasonable investigation, Facebook’s
                     9    targeted advertising tools (“’781 Infringing Products”) infringe the ’781 Patent.
                     10   Facebook provides personalized search. For instance, Facebook provides targeted
                     11   advertising   tools   that     use   tailored      audiences     to      serve    ads.   See,     e.g.,
                     12   https://www.facebook.com/business/ads/ad-targeting (describing Facebook’s options
                     13   for                                     audience                                         targeting);
              P.C.
                C




                     14   https://www.facebook.com/business/help/182371508761821?id=176276233019487
MCKOOL SMITH, P




                     15   (describing                   Facebook’s                      detailed                   targeting);
                     16   https://www.facebook.com/business/help/164749007013531?id=401668390442328
                     17   (describing look-alike audience targeting).
                     18          180. Facebook receives a query from a user and identifies the user. For
                     19   instance, Facebook receives a query from a user every time the user performs an
                     20   action (e.g., opening a Facebook app or going to a Facebook website; posting, sharing,
                     21   or replying; interacting with other user’s posts, shares, and replies; and other actions
                     22   in a Facebook app or on a Facebook website), which Facebook uses to customize and
                     23   deliver ads. Facebook identifies the user in order to provide a custom response, such
                     24   as on a home page that includes personalized ads targeted to that particular user. See,
                     25   e.g., https://www.facebook.com/business/news/How-Facebook-Ads-Work (discussing
                     26   how                          Facebook                           ads                             work);
                     27
                     28                                                 50

                                                       COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 52 of 70 Page ID #:52



                     1    https://www.facebook.com/help/753701661398957?helpref=hc_global_nav
                     2    (explaining what users see in their home page and news feed).
                     3          181. Facebook retrieves a user history for the user comprising access patterns
                     4    identifying linked information elements previously accessed by the user within an
                     5    information repository. For instance, Facebook retrieves historical user activity, such
                     6    as users, pages, or groups a user follows; what a user posts, searches, views, or
                     7    interacts with; what accounts a user interacts with; the user’s profile and location;
                     8    what websites a user visits; what apps are downloaded on the user’s device; a user’s
                     9    demonstrated interests; what ads the user has interacted with; what type of device the
                     10   user is accessing Facebook from, and browser-related information, among other
                     11   things. See, e.g., https://www.facebook.com/help/930396167085762 (discussing types
                     12   of         data        Facebook          collects        on         each         user);
                     13   https://www.facebook.com/privacy/explanation (discussing what types of data
              P.C.
                C




                     14   Facebook          collects         and         how            it       is        used)
MCKOOL SMITH, P




                     15   https://www.facebook.com/business/help/182371508761821?id=176276233019487
                     16   (discussing how Facebook uses information to target advertisements).
                     17         182. Facebook identifies a user profile comprising keywords relevant to the
                     18   access patterns in the user history. For instance, Facebook user profiles store
                     19   keywords relevant to the user’s history, such as what pages or groups the user has
                     20   liked, followed, or otherwise interacted with; what words are used in the user’s search
                     21   queries; recent posts and shares; other posts or content that the user has recently
                     22   interacted with; the user’s profile, device, and location; and what ads they have
                     23   clicked on or seen. Facebook also tracks users outside of Facebook—including a
                     24   user’s website visits, downloaded apps, and browser-related information—and ties
                     25   users’ non-Facebook activity to Facebook user profiles, using tracking information
                     26   embedded in hyperlinks and Facebook Pixel, among other methods. In addition,
                     27   Facebook combines the previous information to infer and associate interest, behaviors,
                     28                                            51

                                                   COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 53 of 70 Page ID #:53



                     1    and    demographic      information     with    a    user’s    profile.   See,       e.g.,
                     2    https://www.facebook.com/business/help/182371508761821?id=176276233019487
                     3    (discussing how Facebook targeting works); https://www.facebook.com/business/ads/
                     4    (describing             how              Facebook               ads                work);
                     5    https://www.facebook.com/business/help/742478679120153?id=1205376682832142
                     6    (describing how Facebook Pixel works); https://www.facebook.com/terms.php
                     7    (describing how Facebook uses interests associated with a user’s personal data to
                     8    serve relevant advertisements); https://www.facebook.com/help/930396167085762
                     9    (describing personal information that Facebook tracks and stores for each user).
                     10         183. Facebook determines a proximal neighborhood using the user history in
                     11   the user profile, wherein the proximal neighborhood comprises only linked
                     12   information elements previously unseen by the user that are within a threshold
                     13   distance of the linked information elements in the user history. For instance, Facebook
              P.C.
                C




                     14   tracks advertisements that each user has seen or engaged with and stores that
MCKOOL SMITH, P




                     15   information in the user’s history. Facebook does this, for example, when Facebook
                     16   advertisers build audiences for their advertisements using interest targeting, behavior
                     17   targeting, connection targeting, engagement targeting, device or platform targeting,
                     18   and/or when advertisers build look-alike audiences based on characteristics of users
                     19   who have already liked, followed, or engaged with the advertiser. The user history is
                     20   further used to determine whether the advertisement should be considered for the
                     21   advertisement selection process. For example, Facebook only considers for the ad
                     22   auction advertisements that a user has not previously seen, including within a previous
                     23   time period. Further, Facebook also only considers for the ad auction advertisements
                     24   that are not linked to advertisers or pages which a user has previously seen, including
                     25   within a previous time period. Facebook further scores advertisements based on the
                     26   expected response from a user, such as whether the user is likely to engage with or
                     27   convert from a particular advertisement. As a result, the proximal neighborhood
                     28                                           52

                                                   COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 54 of 70 Page ID #:54



                     1    consisting of ads that are selected for scoring in the ad selection process, for example
                     2    scoring prior to a Facebook ad auction, includes only ads previously unseen, including
                     3    ads previously unseen in the prior time period for which a user belongs to the target
                     4    audience.                                        See,                                   e.g.,
                     5    https://business.facebook.com/business/help/285326585139636?id=56190637758703
                     6    0 (discussing the advantages behind Facebook limiting the amount that ads are shown
                     7    to     users);      https://www.facebook.com/business/ads/ad-targeting           (discussing
                     8    Facebook’s          audience         targeting          options      for        advertisers);
                     9    https://www.facebook.com/business/help/430291176997542?id=561906377587030
                     10   (detailing       Facebook      ad     placement         criteria   and     ad     auctions);
                     11   https://www.facebook.com/business/help/410873986524407 (discussing call-to-action
                     12   options                  available                  within                 advertisements);
                     13   https://business.facebook.com/business/help/1000688343301256?id=5619063775870
              P.C.
                C




                     14   0 (discussing how Facebook provides relevant advertisements to each user).
MCKOOL SMITH, P




                     15          184. Facebook applies the query to the unseen linked information elements in
                     16   the proximal neighborhood and determines search results comprising the unseen
                     17   linked information elements that match the query. For instance, when Facebook
                     18   receives the user’s query as described above, it determines which ads to serve that
                     19   particular user. Multiple candidate advertisements that the user has not previously
                     20   seen, including within a previous time period for which the user belongs to the target
                     21   audience group, are scored to determine an estimated action rate and an ad quality
                     22   rating. For example, the Facebook ad auction process uses this information in
                     23   conjunction with the advertiser’s bid amount to determine one or more advertisements
                     24   from the proximal neighborhood that the user has not previously seen, including
                     25   within a time period, that is related to interests, behaviors, demographics, or other
                     26   information linked to the user’s profile to show to the user on a Facebook platform.
                     27   See,                                                                                    e.g.,
                     28                                              53

                                                      COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 55 of 70 Page ID #:55



                     1    https://business.facebook.com/business/help/285326585139636?id=56190637758703
                     2    0 (discussing the advantages behind Facebook limiting the amount that ads are shown
                     3    to    users);      https://www.facebook.com/business/ads/ad-targeting           (discussing
                     4    Facebook’s         audience         targeting       options        for         advertisers);
                     5    https://www.facebook.com/business/help/430291176997542?id=561906377587030
                     6    (detailing      Facebook      ad     placement      criteria    and      ad      auctions);
                     7    https://www.facebook.com/business/help/410873986524407 (discussing call-to-action
                     8    options                 available                 within                 advertisements);
                     9    https://business.facebook.com/business/help/1000688343301256?id=5619063775870
                     10   30 (discussing how Facebook provides relevant advertisements to each user).
                     11         185. Facebook has infringed and is infringing, individually and/or jointly,
                     12   either literally or under the doctrine of equivalents, at least claims 1 and 19 of the ʼ781
                     13   Patent in violation of 35 U.S.C. §§ 271, et seq., directly and/or indirectly, by making,
              P.C.
                C




                     14   using, offering for sale, selling, offering for lease, leasing in the United States, and/or
MCKOOL SMITH, P




                     15   importing into the United States without authority or license, the ’781 Infringing
                     16   Products.
                     17         186. Facebook has been, and currently is, an active inducer of infringement of
                     18   one or more claims of the ʼ781 Patent under 35 U.S.C. § 271(b). On information and
                     19   belief, one or more of the ʼ781 Infringing Products of Facebook directly and/or
                     20   indirectly infringe (by induced infringement) at least claims 1 and 19 of the ʼ781
                     21   Patent, literally and/or under the doctrine of equivalents.
                     22         187. This Complaint will serve as notice to Facebook of the ʼ781 Patent and
                     23   its infringement should Facebook contend that it did not previously have knowledge
                     24   thereof.
                     25         188. Facebook intentionally encourages and aids at least its users, including
                     26   advertisers and website and app users, to directly infringe the ʼ781 Patent.
                     27
                     28                                             54

                                                     COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 56 of 70 Page ID #:56



                     1          189. Facebook provides the ʼ781 Infringing Products and instructions to its
                     2    users such that they will use the ʼ781 Infringing Products in a directly infringing
                     3    manner. Facebook markets the ʼ781 Infringing Products to its users and provides
                     4    instructions to its users on how to use the functionality of the ʼ781 Patent on its
                     5    websites and elsewhere. See, e.g., https://www.facebook.com/business/ads/ad-
                     6    targeting;              https://www.facebook.com/business/help/633474486707199;
                     7    https://www.facebook.com/business/help/182371508761821?id=176276233019487;
                     8    https://www.facebook.com/business/help/164749007013531?id=401668390442328;
                     9    https://www.facebook.com/business/news/How-Facebook-Ads-Work;
                     10   https://www.facebook.com/help/753701661398957?helpref=hc_global_nav;
                     11   https://www.facebook.com/help/930396167085762;
                     12   https://www.facebook.com/privacy/explanation;
                     13   https://www.facebook.com/business/ads/;
              P.C.
                C




                     14   https://www.facebook.com/business/help/742478679120153?id=1205376682832142;
MCKOOL SMITH, P




                     15   https://www.facebook.com/terms.php;
                     16   https://business.facebook.com/business/help/285326585139636?id=56190637758703
                     17   0;
                     18   https://www.facebook.com/business/help/430291176997542?id=561906377587030;
                     19   https://www.facebook.com/business/help/410873986524407;
                     20   https://business.facebook.com/business/help/1000688343301256?id=5619063775870.
                     21         190. Facebook users directly infringe by using the ʼ781 Infringing Products in
                     22   their intended manner. Facebook induces such infringement by providing the ʼ781
                     23   Infringing Products and instructions to enable and facilitate infringement. On
                     24   information and belief, Facebook specifically intends that its actions will result in
                     25   infringement of the ʼ781 Patent or has taken deliberate actions to avoid learning of
                     26   infringement.
                     27
                     28                                          55

                                                   COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 57 of 70 Page ID #:57



                     1             191. Additional allegations regarding Facebook’s knowledge of the ʼ781
                     2    Patent and willful infringement will likely have evidentiary support after a reasonable
                     3    opportunity for discovery.
                     4             192. Facebook’s infringement of the ʼ781 Patent is willful and deliberate,
                     5    entitling PARC to enhanced damages and attorneys’ fees.
                     6             193. Facebook’s infringement of the ʼ781 Patent is exceptional and entitles
                     7    PARC to attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C.
                     8    § 285.
                     9             194. PARC has been damaged by Facebook’s infringement of the ʼ781 Patent
                     10   and will continue to be damaged unless Facebook is enjoined by this Court. PARC has
                     11   suffered and continues to suffer irreparable injury for which there is no adequate
                     12   remedy at law. The balance of hardships favors PARC, and public interest is not
                     13   disserved by an injunction.
              P.C.
                C




                     14            195. PARC is entitled to recover from Facebook all damages that PARC has
MCKOOL SMITH, P




                     15   sustained as a result of Facebook’s infringement of the ʼ781 Patent, including without
                     16   limitation, lost profits and/or not less than a reasonable royalty.
                     17                              SEVENTH CLAIM FOR RELIEF
                     18                     INFRINGEMENT OF U.S. PATENT NO. 7,167,871
                     19            196. Plaintiff realleges and incorporates by reference the allegations of
                     20   paragraphs 1-195 of this Complaint.
                     21            197. The ’871 Patent is valid and enforceable under United States Patent
                     22   Laws.
                     23            198. PARC owns, by assignment, all right, title, and interest in and to the ’871
                     24   Patent, including the right to collect for past damages.
                     25            199. A copy of the ’871 Patent is attached as Exhibit G.
                     26
                     27
                     28                                             56

                                                      COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 58 of 70 Page ID #:58



                     1                                          The ’871 Patent
                     2          200. The ’871 Patent describes, among other things, a system and method of
                     3    determining the reliability of a document based on its textual contents. In one
                     4    embodiment, the ʼ871 Patent describes a system that extracts document content
                     5    feature values based on the document’s textual contents, and processes them to
                     6    determine the reliability of the document. To make the reliability determination, the
                     7    system may use a trained model, statistical processes, and/or metric-regression
                     8    algorithms. Furthermore, the reliability decision under the ’871 Patent may also
                     9    consider the document author’s background, any association of the author with a
                     10   particular institution, and other cues affecting the document’s reliability.
                     11         201. By 2002, PARC recognized that the proliferation of information available
                     12   on the Internet came at a cost:
                     13         A notoriously difficult problem in using large heterogeneous document
              P.C.
                C




                     14         collections, such as the World Wide Web (the “Web”), is that it is not
MCKOOL SMITH, P




                     15         easy to recognize which documents, for example, which web pages and
                     16         web documents, provide reliable authoritative information about a
                     17         subject.
                     18   ʼ871 Patent at 1:13-18.
                     19         202. This problem has recently gained significant notoriety with the
                     20   proliferation of misinformation on social media websites. As the ʼ871 Patent states,
                     21   “[t]he fact that a text is widely referenced may not by itself assure that it is
                     22   authoritative.” Id. at 2:10-12. “[L]arge amount[s] of misinformation,” especially for
                     23   high-value information like medical issues and informational news, have exacerbated
                     24   the issue such that PARC set about to solve it. Id. at 2:12-15. Rather than determining
                     25   reliability based on the popularity or wide-spread circulation of Internet-based
                     26   information, PARC invented a method and system for analyzing the text of the
                     27   document itself for cues of its reliability. Id. at 2:30-41.
                     28                                              57

                                                     COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 59 of 70 Page ID #:59



                     1          203. To assess a document’s reliability, in one embodiment the ʼ871 Patent
                     2    uses a set of document content features—such as punctuation, certain words or text,
                     3    hyperlinks, images, document length, readability, author background, institutional
                     4    affiliation of the author, etc.—that may be present in a web document. Id. at 6:47-58;
                     5    9:41-46; Figs. 3, 5. The document content features “may vary according to the specific
                     6    application, training data, particular web-based document features and the like.” Id. at
                     7    7:16-18.
                     8          204. The invention of the ʼ871 Patent, in one embodiment, determines values
                     9    associated with the document content features based on the document’s text, and those
                     10   values are used to determine the reliability of the document. For example, the ’871
                     11   Patent system “determines a set of document content feature values for a document by
                     12   processing one or more of the selected document content features.” Id. at 7:20-23. The
                     13   processing may be implemented as “one or more of parsing and mathematical
              P.C.
                C




                     14   processes or methods.” Id. at 7:26-28.
MCKOOL SMITH, P




                     15         205. In one embodiment, the ʼ871 Patent then “determines a document’s
                     16   textual authoritativeness value using the one or more determined document content
                     17   feature values.” Id. at 7:43-46. The authoritativeness decision is made by a computer
                     18   model that is “trained on a large sample of documents.” Id. at 6:39-41. The training of
                     19   the computer model “may not be entirely automatic. Rather, instructions…may be
                     20   manually or automatically executed.” Id. at 9:3-8.
                     21         206. The trained computer model in one embodiment of the ʼ871 Patent may
                     22   implement “one or more statistical processes or techniques” to make an
                     23   authoritativeness decision. Id. at 7:51-53. These processes and techniques may include
                     24   a variety of statistical, regression, or classification processes, such as a metric-
                     25   regression algorithm, a boosted decision tree algorithm, an AdaBoost algorithm
                     26   model, an ordinal regression process, or a multi-class classification process, among
                     27   others. Id. at 7:58-8:13.
                     28                                            58

                                                      COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 60 of 70 Page ID #:60



                     1          207. The authoritativeness decision, which indicates whether the information
                     2    in the document is reliable, is then output by the system. Id. at 3:4-6.
                     3                                    ʼ871 Patent Allegations
                     4          208. Facebook designed, implemented, and currently uses a variety of
                     5    computer algorithms and tools—called “machine learning”—when evaluating content
                     6    for        its   social     media       platform       and      News        Feed.       See
                     7    https://about.fb.com/news/2018/04/inside-feed-misinformation-zigmond/ (describing
                     8    Facebook’s efforts to fight against misinformation). Facebook “appl[ies] machine
                     9    learning to assist [] response teams in detecting fraud and enforcing [Facebook]
                     10   policies         against         inauthentic         spam          accounts.”           See
                     11   www.facebook.com/formedia/blog/working-to-stop-misinformation-and-false-news
                     12   (describing Facebook’s efforts to fight against misinformation). Facebook leverages
                     13   these machine-learning tools in its “fight against misinformation,” and particularly the
              P.C.
                C




                     14   “dangerous” information it deems to have a “low amount of truth” and a “high intent
MCKOOL SMITH, P




                     15   to mislead.” See Facebook video titled “Facing Facts: An Inside Look at Facebook’s
                     16   Fight Against Misinformation” at https://www.youtube.com/watch?v=zgkF23nFIBw
                     17   (describing Facebook’s efforts to fight against misinformation). Facebook trained its
                     18   computer model by “showing it examples of false content, and it can derive from that
                     19   patterns that it can use to flag potentially incorrect content in the future.” Id. Facebook
                     20   uses these computer models to “detect even the most nuanced version of
                     21   misinformation.” Id.
                     22         209. Facebook moved away from its original reliance on users flagging
                     23   misleading information and moved towards an AI-based model. In fact, in the third
                     24   quarter of 2019, Facebook blocked 1.7 billion accounts for false or misleading news.
                     25   Of those accounts, Facebook’s AI-enabled tools took action against some 99.7% of
                     26   fake accounts before other users flagged them for a human review team.
                     27   https://fortune.com/2020/03/04/facebook-a-i-fake-accounts-disinformation/.          Further,
                     28                                             59

                                                     COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 61 of 70 Page ID #:61



                     1    Facebook continued to work on improvements to its AI-enabled tools used in the
                     2    detection of false news and misinformation leading up to November 2020.
                     3    https://research.fb.com/wp-content/uploads/2020/08/TIES-Temporal-Interaction-
                     4    Embeddings-For-Enhancing-Social-Media-Integrity-At-Facebook.pdf.
                     5          210. In order to accomplish this, Facebook uses a two-pronged—and, as
                     6    detailed herein, infringing—approach. First, the deep features of an account are fed
                     7    through a multi-layer neural network based on the human brain. Then, the statistical
                     8    patterns from that account are fed through a second step which runs an algorithm
                     9    called a gradient-boosted decision tree, which scores the account. These scores
                     10   determine Facebook’s action towards the account. The result is a program that
                     11   determines false accounts and false or misleading news with 97% accuracy.
                     12   https://fortune.com/2020/03/04/facebook-a-i-fake-accounts-disinformation/.
                     13         211. More recently, Facebook has also taken a stance against false,
              P.C.
                C




                     14   misleading, and exploitative information about COVID-19. In April 2020, Facebook
MCKOOL SMITH, P




                     15   weeded out and flagged 50 million false posts and 2.5 million exploitative ads for
                     16   COVID-19       related    products     such     as    PPE      and    testing    kits.
                     17   https://www.analyticsinsight.net/facebook-uses-ai-fight-coronavirus-misinformation-
                     18   fake-news/.
                     19         212. In this work, Facebook employed both its multimodal algorithm set and
                     20   its Simsearchnet technology, a similarity detector powered by AI based on neural
                     21   networks to detect the difference between images that look similar but carry different
                     22   information to flag false and misleading posts based on inputs from human fact
                     23   checkers. The new system compares new posts to old posts that have previously been
                     24   flagged misleading.15
                     25
                     26   15
                            Id. See also Using AI to detect COVID-19 Misinformation and Exploitative Content
                     27   FACEBOOK AI (May 12, 2020) https://ai.facebook.com/blog/using-ai-to-detect-
                     28                                           60

                                                   COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 62 of 70 Page ID #:62



                     1             213. Not only does Facebook use AI to ferret out false and misleading news,
                     2    but        also     to       prevent     false     and      misleading        advertising.
                     3    https://ai.facebook.com/blog/using-ai-to-detect-covid-19-misinformation-and-
                     4    exploitative-content.
                     5             214. When a story is deemed “false,” Facebook ranks that story lower in a
                     6    user’s      News         Feed.    See    https://about.fb.com/news/2018/04/inside-feed-
                     7    misinformation-zigmond/ (describing Facebook’s efforts to fight against false news).
                     8    As another check on the spread of false stories or other misinformation, Facebook
                     9    notifies users when they attempt to share a story identified as false news:
                     10
                     11
                     12
                     13
              P.C.
                C




                     14
MCKOOL SMITH, P




                     15
                     16
                     17
                     18
                     19
                     20   Id.
                     21            215. On information and belief after reasonable investigation, Facebook’s
                     22   machine-learning tools and algorithms used to protect the integrity of user’s News
                     23   Feeds and to stop the spread of false/misleading news, accounts, advertising, or other
                     24   misinformation (“ʼ871 Infringing Products”) infringe the ʼ871 Patent. Facebook
                     25
                     26
                          covid-19-misinformation-and-exploitative-content/.
                     27
                     28                                             61

                                                       COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 63 of 70 Page ID #:63



                     1    operates a method for determining an authoritativeness of a document having a
                     2    plurality of document content features. For instance, Facebook operates machine-
                     3    learning tools and algorithms that determine the authoritativeness of posts, articles,
                     4    stories, accounts, advertisements, and other features of their social media platform.
                     5    The false stories, posts, articles, accounts, advertising, and other features include a
                     6    plurality of document content features, such as text, punctuation, account names,
                     7    images, videos, hyperlinks, text characteristics, and readability. See, e.g.,
                     8    https://about.fb.com/news/2018/06/hard-questions-fact-checking/            (describing
                     9    Facebook’s efforts at fact-checking); https://about.fb.com/news/2018/04/inside-feed-
                     10   misinformation-zigmond/     (describing    Facebook’s    efforts   to   fight   against
                     11   misinformation); Facebook video titled “Facing Facts: An Inside Look at Facebook’s
                     12   Fight Against Misinformation” at https://www.youtube.com/watch?v=zgkF23nFIBw
                     13   (same); and www.facebook.com/formedia/blog/working-to-stop-misinformation-and-
              P.C.
                C




                     14   false-news (same).
MCKOOL SMITH, P




                     15         216. Facebook determines a set of document content feature values of a
                     16   document based on textual contents in the document, the document providing
                     17   information regarding a subject. For instance, Facebook posts, stories, articles,
                     18   accounts, advertising, and other features provide information on a subject. Facebook
                     19   determines a set of document content feature values based on the text of the posts,
                     20   stories, articles, accounts, advertising, and other features. For example, Facebook
                     21   determines values associated with click-, tag-, or comment-baiting text; the falsity of
                     22   photos, videos, text, posts, and advertising; and/or the sensationalism or inflammatory
                     23   nature of text or headlines. See, e.g., https://about.fb.com/news/2018/06/hard-
                     24   questions-fact-checking/ (describing Facebook’s efforts related to fact-checking);
                     25   https://about.fb.com/news/2018/04/inside-feed-misinformation-zigmond/ (describing
                     26   Facebook’s efforts to fight against misinformation); Facebook video titled “Facing
                     27   Facts: An Inside Look at Facebook’s Fight Against Misinformation” at
                     28                                             62

                                                   COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 64 of 70 Page ID #:64



                     1    https://www.youtube.com/watch?v=zgkF23nFIBw                                       (same);
                     2    www.facebook.com/formedia/blog/working-to-stop-misinformation-and-false-news
                     3    (same);     https://about.fb.com/news/2017/12/news-feed-fyi-fighting-engagement-bait-
                     4    on-facebook/ (same); https://about.fb.com/news/2018/10/inside-feed-hunt-false-news-
                     5    october-2018/ (same).
                     6          217. Facebook determines the authoritativeness of the document based on the
                     7    determined set of document content feature values using a trained document textual
                     8    authority model. For instance, Facebook determines whether a post, story, article,
                     9    account, advertisement, or other feature is false or contains misinformation based on
                     10   the values described above. Facebook uses a computer model trained with examples
                     11   of false content. See, e.g., https://about.fb.com/news/2018/06/hard-questions-fact-
                     12   checking/      (describing      Facebook’s        efforts   related   to   fact-checking);
                     13   https://about.fb.com/news/2018/04/inside-feed-misinformation-zigmond/ (describing
              P.C.
                C




                     14   Facebook’s efforts to fight against misinformation); Facebook video titled “Facing
MCKOOL SMITH, P




                     15   Facts: An Inside Look at Facebook’s Fight Against Misinformation” at
                     16   https://www.youtube.com/watch?v=zgkF23nFIBw                                       (same);
                     17   www.facebook.com/formedia/blog/working-to-stop-misinformation-and-false-news
                     18   (same);     https://about.fb.com/news/2017/12/news-feed-fyi-fighting-engagement-bait-
                     19   on-facebook/ (same); https://about.fb.com/news/2018/10/inside-feed-hunt-false-news-
                     20   october-2018/ (same).
                     21         218. Facebook determines the authoritativeness by determining a reliability of
                     22   the document, where the reliability is indicative of whether the information, as
                     23   provided in the document, is reliable regarding the subject. For instance, Facebook
                     24   determines whether the post, story, article, account, advertisement, or other feature is
                     25   reliable regarding the subject by determining whether accounts are authentic, or
                     26   whether posts, stories, articles, advertisements, or other features are false or contain
                     27   misinformation. See, e.g., https://about.fb.com/news/2018/06/hard-questions-fact-
                     28                                                63

                                                       COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 65 of 70 Page ID #:65



                     1    checking/      (describing      Facebook’s        efforts      related    to      fact-checking);
                     2    https://about.fb.com/news/2018/04/inside-feed-misinformation-zigmond/ (describing
                     3    Facebook’s efforts to fight against misinformation); Facebook video titled “Facing
                     4    Facts: An Inside Look at Facebook’s Fight Against Misinformation” at
                     5    https://www.youtube.com/watch?v=zgkF23nFIBw                                                (same);
                     6    www.facebook.com/formedia/blog/working-to-stop-misinformation-and-false-news
                     7    (same);     https://about.fb.com/news/2017/12/news-feed-fyi-fighting-engagement-bait-
                     8    on-facebook/ (same); https://about.fb.com/news/2018/10/inside-feed-hunt-false-news-
                     9    october-2018/ (same).
                     10         219. Facebook outputs the determined authoritativeness in association with the
                     11   document. For instance, Facebook displays a notification when a story, post, article, or
                     12   other feature is false or contains misinformation:
                     13
              P.C.
                C




                     14
MCKOOL SMITH, P




                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23   https://about.fb.com/news/2018/04/inside-feed-misinformation-zigmond/ (describing
                     24   Facebook’s efforts to fight against misinformation). In addition, Facebook outputs the
                     25   authoritativeness decision to other reviewers to confirm that a post, story, article,
                     26   account,      advertisement,      or    other        feature      is     false.     See,      e.g.,
                     27   https://about.fb.com/news/2018/06/hard-questions-fact-checking/                      (describing
                     28                                                64

                                                       COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 66 of 70 Page ID #:66



                     1    Facebook’s             efforts            related             to           fact-checking);
                     2    https://about.fb.com/news/2018/04/inside-feed-misinformation-zigmond/ (describing
                     3    Facebook’s efforts to fight against misinformation); Facebook video titled “Facing
                     4    Facts: An Inside Look at Facebook’s Fight Against Misinformation” at
                     5    https://www.youtube.com/watch?v=zgkF23nFIBw                                        (same);
                     6    www.facebook.com/formedia/blog/working-to-stop-misinformation-and-false-news
                     7    (same);    https://about.fb.com/news/2017/12/news-feed-fyi-fighting-engagement-bait-
                     8    on-facebook/ (same); https://about.fb.com/news/2018/10/inside-feed-hunt-false-news-
                     9    october-2018/    (same);    https://about.fb.com/news/2017/04/news-feed-fyi-new-test-
                     10   with-related-articles/ (describing Facebook’s efforts related to fact-checking); and
                     11   https://about.fb.com/news/2018/09/expanding-fact-checking/ (same).
                     12         220. Facebook has infringed and is infringing, individually and/or jointly,
                     13   either literally or under the doctrine of equivalents, at least claims 1, 16, and 21 of the
              P.C.
                C




                     14   ʼ871 Patent in violation of 35 U.S.C. §§ 271, et seq., directly and/or indirectly, by
MCKOOL SMITH, P




                     15   making, using, offering for sale, selling, offering for lease, leasing in the United
                     16   States, and/or importing into the United States without authority or license, the ʼ871
                     17   Infringing Products.
                     18         221. Facebook has been, and currently is, an active inducer of infringement of
                     19   one or more claims of the ʼ871 Patent under 35 U.S.C. § 271(b). On information and
                     20   belief, one or more of the ʼ871 Infringing Products of Facebook directly and/or
                     21   indirectly infringe (by induced infringement) at least claims 1, 16, and 21of the ʼ871
                     22   Patent, literally and/or under the doctrine of equivalents.
                     23         222. This Complaint will serve as notice to Facebook of the ʼ871 Patent and
                     24   its infringement should Facebook contend that it did not previously have knowledge
                     25   thereof.
                     26         223. Facebook intentionally encourages and aids at least its users, including
                     27   advertisers and website and app users, to directly infringe the ʼ871 Patent.
                     28                                             65

                                                     COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 67 of 70 Page ID #:67



                     1             224. Facebook provides the ʼ871 Infringing Products and instructions to its
                     2    users such that they will use the ʼ871 Infringing Products in a directly infringing
                     3    manner. Facebook markets the ʼ871 Infringing Products to its users and provides
                     4    instructions to its users on how to use the functionality of the ʼ871 Patent on its
                     5    website and elsewhere. See, e.g., https://about.fb.com/news/2018/04/inside-feed-
                     6    misinformation-zigmond/;           www.facebook.com/formedia/blog/working-to-stop-
                     7    misinformation-and-false-news;       https://about.fb.com/news/2018/06/hard-questions-
                     8    fact-checking/;              https://about.fb.com/news/2017/12/news-feed-fyi-fighting-
                     9    engagement-bait-on-facebook/;      https://about.fb.com/news/2018/10/inside-feed-hunt-
                     10   false-news-october-2018/.
                     11            225. Facebook users directly infringe by using the ʼ871 Infringing Products in
                     12   their intended manner. Facebook induces such infringement by providing the ʼ871
                     13   Infringing Products and instructions to enable and facilitate infringement. On
              P.C.
                C




                     14   information and belief, Facebook specifically intends that its actions will result in
MCKOOL SMITH, P




                     15   infringement of the ʼ871 Patent or has taken deliberate actions to avoid learning of
                     16   infringement.
                     17            226. Additional allegations regarding Facebook’s knowledge of the ʼ871
                     18   Patent and willful infringement will likely have evidentiary support after a reasonable
                     19   opportunity for discovery.
                     20            227. Facebook’s infringement of the ʼ871 Patent is willful and deliberate,
                     21   entitling PARC to enhanced damages and attorneys’ fees.
                     22            228. Facebook’s infringement of the ʼ871 Patent is exceptional and entitles
                     23   PARC to attorneys’ fees and costs incurred in prosecuting this action under 35 U.S.C.
                     24   § 285.
                     25            229. PARC has been damaged by Facebook’s infringement of the ʼ871 Patent
                     26   and will continue to be damaged unless Facebook is enjoined by this Court. PARC has
                     27   suffered and continues to suffer irreparable injury for which there is no adequate
                     28                                             66

                                                     COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 68 of 70 Page ID #:68



                     1    remedy at law. The balance of hardships favors PARC, and public interest is not
                     2    disserved by an injunction.
                     3          230. PARC is entitled to recover from Facebook all damages that PARC has
                     4    sustained as a result of Facebook’s infringement of the ʼ871 Patent, including without
                     5    limitation, lost profits and/or not less than a reasonable royalty.
                     6                                    PRAYER FOR RELIEF
                     7           WHEREFORE, PARC prays for a judgment in its favor and against Facebook
                     8    and respectfully requests the following relief:
                     9          1.     A judgment declaring that Facebook has infringed one or more claims of
                     10   each of the PARC Patents in this litigation pursuant to 35 U.S.C. §§ 271(a) and/or
                     11   271(b);
                     12         2.     An injunction pursuant to 35 U.S.C. § 283 permanently enjoining
                     13   Facebook, its officers, directors, attorneys, agents, servants, employees, parties in
              P.C.
                C




                     14   privity with, and all persons in active concert or participation with, any of the
MCKOOL SMITH, P




                     15   foregoing, from continued acts of infringement, contributing to infringement, or
                     16   inducing infringement of the PARC Patents in this litigation;
                     17         3.     A judgment requiring Facebook to make an accounting of damages
                     18   resulting from Facebook’s infringement of the PARC Patents in this litigation;
                     19         4.     A judgment awarding PARC its damages resulting from Facebook’s
                     20   infringement of the PARC Patents in this litigation, and increasing such damages
                     21   pursuant to 35 U.S.C. § 284 because of the willful and deliberate nature of Facebook’s
                     22   conduct;
                     23         5.     A judgment requiring Facebook to pay PARC’s costs, expenses, and pre-
                     24   judgment and post-judgment interest for Facebook’s infringement of each of the
                     25   PARC Patents in this litigation;
                     26         6.     A judgment finding that this is an exceptional case and awarding PARC’s
                     27   attorneys’ fees pursuant to 35 U.S.C. § 285; and
                     28                                             67

                                                     COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 69 of 70 Page ID #:69



                     1         7.    Such other relief as the Court deems just and proper.
                     2    DATED: November 25, 2020                Respectfully submitted,
                     3
                                                                  MCKOOL SMITH, P.C.
                     4
                     5
                                                                  BY: /s/ Alan P. Block
                     6
                                                                  ALAN P. BLOCK
                     7
                                                                  ATTORNEYS FOR PLAINTIFF
                     8                                            PALO ALTO RESEARCH CENTER INC.
                     9
                     10
                     11
                     12
                     13
              P.C.
                C




                     14
MCKOOL SMITH, P




                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28                                         68

                                                 COMPLAINT FOR PATENT INFRINGEMENT
                          Case 2:20-cv-10753 Document 1 Filed 11/25/20 Page 70 of 70 Page ID #:70



                     1                               DEMAND FOR JURY TRIAL
                     2          In accordance with Rule 38 of the Federal Rules of Civil Procedure and Local
                     3    Rule CV-38-1, Plaintiff respectfully demands a jury trial of all issues triable to a jury.
                     4
                     5    DATED: November 25, 2020                   Respectfully submitted,
                     6    MCKOOL SMITH, P.C.
                     7
                     8    BY: /s/ Alan P. Block
                     9    ALAN P. BLOCK
                     10   ATTORNEYS FOR PLAINTIFF
                          PALO ALTO RESEARCH CENTER INC.
                     11
                     12
                     13
              P.C.
                C




                     14
MCKOOL SMITH, P




                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28                                            69

                                                    COMPLAINT FOR PATENT INFRINGEMENT
